Exhibit 10.1

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made this 25th day of June, 2013, between
ARE-MA REGION NO. 38, LLC, a Delaware limited liability company (“Landlord”),
and SAREPTA THERAPEUTICS, INC., a Delaware corporation (“Tenant”).

 

Building:    215 First Street, Cambridge, MA 02142 Premises:    That portion of
the Project, containing approximately 46,376 rentable square feet, consisting of
(i) approximately 32,314 rentable square feet of laboratory and office space on
the first and second floors of the Building, and (ii) approximately 14,062
rentable square feet of office space on the fourth floor of the Building, all as
determined by Landlord, as shown on Exhibit A.

Shared Conference

Facility:    That portion of the Building depicted as the “Shared Conference
Facility” on Exhibit G attached hereto, subject to adjustment and relocation by
Landlord from time to time. Project:    The real property on which the Building
in which the Premises are located, together with all improvements thereon and
appurtenances thereto as described on Exhibit B. Base Rent:    $48.00 per
rentable square foot of the Premises per annum

Rentable Area of Premises: 46,376 sq. ft.

Rentable Area of Project: 366,719 sq. ft.

Tenant’s Share of Operating Expenses: 12.65%

Security Deposit: $556,512

Target Commencement Date: December 20, 2013

Rent Adjustment Percentage: 2%

 

Base Term:    Beginning on the Commencement Date and ending 84 months from the
first day of the first full month after the Commencement Date (as defined in
Section 2) hereof. Permitted Use:    Research and development laboratory,
related office and other related uses consistent with the character of the
Project and otherwise in compliance with the provisions of Section 7 hereof.

 

Address for Rent Payment:    Landlord’s Notice Address: P.O. Box 975383    385
E. Colorado Boulevard, Suite 299 Dallas, TX 75397-5383    Pasadena, CA 91101   
Attention: Corporate Secretary

 

Tenant’s Notice Address after the Commencement Date: 215 First Street, Suite 415
Cambridge, MA 02142 Attention: Lease Administrator

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 2

 

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

x EXHIBIT A - PREMISES DESCRIPTION    x EXHIBIT B - DESCRIPTION OF PROJECT x
EXHIBIT C - WORK LETTER    x EXHIBIT D - COMMENCEMENT DATE x EXHIBIT E - RULES
AND REGULATIONS    x EXHIBIT F - TENANT’S PERSONAL PROPERTY x EXHIBIT G -
LICENSE AGREEMENT    x EXHIBIT H - ASBESTOS DISCLOSURE x EXHIBIT I-1 - FOURTH
FLOOR ROFR SPACE    x EXHIBIT I-2 - THIRD FLOOR ROFR SPACE x EXHIBIT J - CONTROL
AREA ALLOCATIONS   

1. Lease of Premises.

(a) Common Areas. Upon and subject to all of the terms and conditions hereof,
Landlord hereby leases the Premises to Tenant and Tenant hereby leases the
Premises from Landlord. The portions of the Project that are for the
non-exclusive use of tenants of the Project are collectively referred to herein
as the “Common Areas.” Tenant shall have the non-exclusive right to use the
Common Areas of the Project, excluding the (i) shared science facility located
at the Project, which Tenant shall have no right to use, and (ii) Shared
Conference Facility which Tenant shall only have the right to use as provided in
Section 1(b) below. Landlord reserves the right to modify, reconfigure and
relocate the Common Areas, provided that such modifications, reconfigurations or
relocations do not materially adversely affect Tenant’s use of the Premises for
the Permitted Use. Notwithstanding the foregoing, no interruption in Building
Systems, services or Utilities, from any cause whatsoever, in connection with
any work to effect any such modification, reconfiguration or relocation shall
result in eviction or constructive eviction of Tenant, termination of this Lease
or the abatement of Rent. Landlord reserves the right to change the form of
ownership of the Project or any part thereof.

(b) Shared Conference Facility. Concurrently with the execution and delivery of
this Lease by Tenant, Tenant shall execute and deliver to Landlord a license
agreement in the form attached as Exhibit G attached hereto (the “License
Agreement”). Tenant shall have the non-exclusive right to use the Shared
Conference Facility pursuant to the terms and conditions of the License
Agreement. Tenant shall have no right to use or access the Shared Conference
Facility, except as provided in the License Agreement.

2. Delivery; Acceptance of Premises; Commencement Date. Landlord shall use
reasonable efforts to deliver the Premises to Tenant on or before the Target
Commencement Date, with Landlord’s Work Substantially Completed (“Delivery” or
“Deliver”). If Landlord fails to timely Deliver the Premises, Landlord shall not
be liable to Tenant for any loss or damage resulting therefrom, and this Lease
shall not be void or voidable except as provided herein. Notwithstanding
anything to the contrary contained herein, if Landlord fails to Deliver the
Premises to Tenant (i) on or before the date that is 60 days after the Target
Commencement Date (as such date may be extended for Force Majeure delays and
Tenant Delays)(“Initial Abatement Date”), Base Rent shall be abated 1 day for
each day after the Initial Abatement Date (as such date may be extended for
Force Majeure Delays and Tenant Delays) that Landlord fails to Deliver the
Premises to Tenant, and (ii) on or before the date that is 120 days after the
Target Commencement Date (as such date may be extended for Force Majeure delays
and Tenant Delays)(“Second Abatement Date”), Base Rent shall be abated 2 days
for each day after the Second Abatement Date (as such date may be extended for
Force Majeure Delays and Tenant Delays) that Landlord fails to Deliver the
Premises to Tenant. If Landlord does not Deliver the Premises within 180 days of
the Target Commencement Date for any reason other than Force Majeure delays and
Tenant Delays, this Lease may be terminated by Tenant by written notice to
Landlord, and if so terminated by Tenant: (a) the Security Deposit, or any
balance thereof (i.e., after deducting therefrom all amounts to which Landlord
is entitled under the provisions of this Lease), any Base Rent actually paid to
Landlord, and any amounts actually paid by Tenant to Landlord in connection with
construction of the Tenant Improvements shall be returned to Tenant, and
(b) neither Landlord nor Tenant shall have any further rights, duties or
obligations under this Lease, except with respect to provisions which expressly
survive termination of this Lease. As used herein, the terms “Landlord’s Work,”
“Tenant’s Work,” “Tenant Delays” and “Substantially Completed” shall have the
meanings set forth for such terms in the Work Letter. If Tenant does not elect
to void this Lease within ten (10) business days of the lapse of such 180 day
period(as such date may be extended for Force Majeure Delays and Tenant Delays)
, such right to void this Lease shall be waived and this Lease shall remain in
full force and effect.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 3

 

The “Commencement Date” shall be the earlier of: (i) the date Landlord Delivers
the Premises to Tenant; or (ii) the date Landlord could have Delivered the
Premises but for Tenant Delays. Upon Delivery to Tenant, the Premises shall be
broom clean, free of all debris, and free of any tenants or occupants other than
Tenant. Upon request of Landlord, Tenant shall execute and deliver a written
acknowledgment of the Commencement Date and the expiration date of the Term when
such are established in the form of the “Acknowledgement of Commencement Date”
attached to this Lease as Exhibit D; provided, however, Tenant’s failure to
execute and deliver such acknowledgment shall not affect Landlord’s rights
hereunder. The “Term” of this Lease shall be the Base Term, as defined above on
the first page of this Lease and the Extension Terms which Tenant may elect
pursuant to Section 40 hereof.

Except as set forth in the Work Letter: (i) Tenant shall accept the Premises in
their condition as of the Commencement Date; (ii) Landlord shall have no
obligation for any defects in the Premises; and (iii) Tenant’s taking possession
of the Premises shall be conclusive evidence that Tenant accepts the Premises
and that the Premises were in good condition at the time possession was taken.
Any occupancy of the Premises by Tenant for the conduct of its business
operations before the Commencement Date shall be subject to all of the terms and
conditions of this Lease, including the obligation to pay Base Rent and
Operating Expenses.

Tenant agrees and acknowledges that, except as expressly set forth in this
Lease, neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the condition of all or any portion of the Premises or
the Project, and/or the suitability of the Premises or the Project for the
conduct of Tenant’s business, and Tenant waives any implied warranty that the
Premises or the Project are suitable for the Permitted Use. This Lease
constitutes the complete agreement of Landlord and Tenant with respect to the
subject matter hereof and supersedes any and all prior representations,
inducements, promises, agreements, understandings and negotiations which are not
contained herein. Landlord in executing this Lease does so in reliance upon
Tenant’s representations, warranties, acknowledgments and agreements contained
herein.

3. Rent.

(a) Base Rent. The first month’s Base Rent and the Security Deposit shall be due
and payable on delivery of an executed copy of this Lease to Landlord. Tenant
shall pay to Landlord in advance, without demand, abatement, deduction or
set-off, monthly installments of Base Rent on or before the first day of each
calendar month during the Term hereof after the Commencement Date, in lawful
money of the United States of America, at the office of Landlord for payment of
Rent set forth above, or to such other person or at such other place as Landlord
may from time to time designate in writing. Payments of Base Rent for any
fractional calendar month shall be prorated. The obligation of Tenant to pay
Base Rent and other sums to Landlord and the obligations of Landlord under this
Lease are independent obligations. Tenant shall have no right at any time to
abate, reduce, or set-off any Rent (as defined in Section 5) due hereunder
except for any abatement as may be expressly provided in this Lease.

(b) Additional Rent. In addition to Base Rent, Tenant agrees to pay to Landlord
as additional rent (“Additional Rent”): (i) Tenant’s Share of “Operating
Expenses” (as defined in Section 5), and (ii) any and all other amounts Tenant
assumes or agrees to pay under the provisions of this Lease, including, without
limitation, any and all other sums that may become due by reason of any default
of Tenant or failure to comply with the agreements, terms, covenants and
conditions of this Lease to be performed by Tenant, after any applicable notice
and cure period.

4. Base Rent Adjustments. Base Rent shall be increased on each annual
anniversary of the first day of the first full month during the Term of this
Lease (each an “Adjustment Date”) by multiplying the Base Rent payable
immediately before such Adjustment Date by the Rent Adjustment Percentage and
adding the resulting amount to the Base Rent payable immediately before such
Adjustment Date. Base Rent, as so adjusted, shall thereafter be due as provided
herein. Base Rent adjustments for any fractional calendar month shall be
prorated.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 4

 

5. Operating Expense Payments. Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (the
“Annual Estimate”), which may be revised by Landlord from time to time during
such calendar year. Commencing on the Commencement Date and continuing
thereafter on the first day of each month during the Term, Tenant shall pay
Landlord an amount equal to 1/12th of Tenant’s Share of the Annual Estimate.
Payments for any fractional calendar month shall be prorated.

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Project, including but not limited to Taxes (as defined in
Section 9), insurance, and capital repairs and improvements (i) affecting or
relating to the laboratory portions of the Premises shall amortized over the
lesser of 10 years and the useful life of such capital items (as reasonably
determined by Landlord taking into account all relevant factors), and
(ii) affecting or relating to the office portions of the Premises shall be
amortized over the useful life of such capital items (as reasonably determined
by Landlord taking into account all relevant factors), all as reasonably
determined by Landlord, in accordance with Landlord’s normal practice, to be
properly allocable to tenants, including as Additional Rent administration rent
in the amount of 2.5% of Base Rent), excluding only:

(a) the original construction costs of the Project and renovation prior to the
date of the Lease and costs of correcting defects in such original construction
or renovation;

(b) capital expenditures for expansion of the Project. With respect to the
office portion of the Premises only, capital repairs and replacements other than
those (i) which are required in order to comply with Legal Requirements
applicable to the Project after the Commencement Date, (ii) which are intended
to reduce Operating Expenses or maintain or improve the utility, efficiency or
capacity of any Building Systems, and/or (iii) which are intended to improve
safety;

(c) interest, principal payments of Mortgage (as defined in Section 27) debts of
Landlord, financing costs and amortization of funds borrowed by Landlord,
whether secured or unsecured;

(d) depreciation of the Project (except for capital improvements, the cost of
which are includable in Operating Expenses);

(e) advertising, legal and space planning expenses and leasing commissions and
other costs and expenses incurred in procuring and leasing space to tenants for
the Project, including any leasing office maintained in the Project, free rent
and construction allowances for tenants;

(f) legal and other expenses incurred in the negotiation or enforcement of
leases;

(g) completing, fixturing, improving, renovating, painting, redecorating or
other work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;

(h) costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;

(i) salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who are not assigned in whole or in part to the operation,
management, maintenance or repair of the Project;

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 5

 

(j) general organizational, administrative and overhead costs relating to
maintaining Landlord‘s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;

(k) costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

(l) costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Project or any Legal Requirement (as defined in Section 7);

(m) penalties, fines or interest incurred as a result of Landlord‘s inability or
failure to make payment of Taxes and/or to file any tax or informational returns
when due, or from Landlord‘s failure to make any payment of Taxes required to be
made by Landlord hereunder before delinquency;

(n) overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(o) costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;

(p) costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord;

(q) costs incurred in the sale or refinancing of the Project;

(r) net income taxes of Landlord or the owner of any interest in the Project,
franchise, capital stock, gift, estate or inheritance taxes or any federal,
state or local documentary taxes imposed against the Project or any portion
thereof or interest therein;

(s) any costs incurred to remove, study, test or remediate Hazardous Materials
in or about the Building or the Project (provided, however, that the foregoing
is in no event intended to limit Tenant’s obligations under Section 30 of this
Lease);

(t) any property management fee, asset management or other management fee,
except as otherwise provided in this Section 5);

(u) to the extent applicable, electric power costs or other utility costs for
which any tenant directly contracts with the local public service company;

(v) expenses otherwise includable within Operating Expenses to the extent
reimbursed by insurance;

(w) contingency and replacement reserves; and

(x) any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project.

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 6

 

detail: (a) the total and Tenant’s Share of actual Operating Expenses for the
previous calendar year, and (b) the total of Tenant’s payments in respect of
Operating Expenses for such year. If Tenant’s Share of actual Operating Expenses
for such year exceeds Tenant’s payments of Operating Expenses for such year, the
excess shall be due and payable by Tenant as Rent within 30 days after delivery
of such Annual Statement to Tenant. If Tenant’s payments of Operating Expenses
for such year exceed Tenant’s Share of actual Operating Expenses for such year
Landlord shall pay the excess to Tenant within 30 days after delivery of such
Annual Statement, except that after the expiration, or earlier termination of
the Term or if Tenant is delinquent in its obligation to pay Rent, Landlord
shall pay the excess to Tenant after deducting all other amounts due Landlord.

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 45 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor. If, during such 45 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, Landlord will provide Tenant with access to Landlord’s books
and records relating to the operation of the Project and such information as
Landlord reasonably determines to be responsive to Tenant’s questions (the
“Expense Information”). If after Tenant’s review of such Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share of Operating
Expenses, then Tenant shall have the right to have an independent regionally
recognized public accounting firm selected by Tenant, working pursuant to a fee
arrangement other than a contingent fee (at Tenant’s sole cost and expense) and
approved by Landlord (which approval shall not be unreasonably withheld or
delayed), audit and/or review the Expense Information for the year in question
(the “Independent Review”). The results of any such Independent Review shall be
binding on Landlord and Tenant. If the Independent Review shows that the
payments actually made by Tenant with respect to Operating Expenses for the
calendar year in question exceeded Tenant’s Share of Operating Expenses for such
calendar year, Landlord shall at Landlord’s option either (i) credit the excess
amount to the next succeeding installments of estimated Operating Expenses or
(ii) pay the excess to Tenant within 30 days after delivery of such statement,
except that after the expiration or earlier termination of this Lease or if
Tenant is delinquent in its obligation to pay Rent, Landlord shall pay the
excess to Tenant after deducting all other amounts due Landlord. If the
Independent Review shows that Tenant’s payments with respect to Operating
Expenses for such calendar year were less than Tenant’s Share of Operating
Expenses for the calendar year, Tenant shall pay the deficiency to Landlord
within 30 days after delivery of such statement. If the Independent Review shows
that Tenant has overpaid with respect to Operating Expenses by more than 5% then
Landlord shall reimburse Tenant for all costs incurred by Tenant for the
Independent Review. Operating Expenses for the calendar years in which Tenant’s
obligation to share therein begins and ends shall be prorated. Notwithstanding
anything set forth herein to the contrary, if the Project is not at least 95%
occupied on average during any year of the Term, Tenant’s Share of Operating
Expenses for such year with respect to Variable Operating Expenses shall be
computed as though the Project had been 95% occupied on average during such
year. “Variable Operating Expenses” shall mean those Operating Expenses which
vary by occupancy including, without limitation, electricity, trash removal and
other Utilities (as defined in Section 11).

“Tenant’s Share” shall be the percentage set forth on the first page of this
Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in the
physical size of the Premises or the Project. Landlord may equitably increase
Tenant’s Share for any item of expense or cost reimbursable by Tenant that
relates to a repair, replacement, or service that benefits only the Premises or
only a portion of the Project that includes the Premises or that varies with
occupancy or use. Landlord may equitably decrease Tenant’s Share for any item of
expense or cost reimbursable by another tenant of the Project that relates to a
repair, replacement, or service that benefits only such other tenant’s premises
or only a portion of the Project that includes such other tenant’s premises or
that varies with occupancy or use. Any increase or decrease of Tenant’s Share
shall be applied by Landlord on an equitable basis. Base Rent, Tenant’s Share of
Operating Expenses and all other amounts payable by Tenant to Landlord hereunder
are collectively referred to herein as “Rent.”

6. Security Deposit. Tenant shall deposit with Landlord, upon delivery of an
executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 7

 

Tenant’s obligations hereunder in the amount set forth on page 1 of this Lease,
which Security Deposit shall be in the form of an unconditional and irrevocable
letter of credit (the “Letter of Credit”): (i) in form and substance reasonably
satisfactory to Landlord, (ii) naming Landlord as beneficiary, (iii) expressly
allowing Landlord to draw upon it at any time from time to time by delivering to
the issuer notice that Landlord is entitled to draw thereunder, (iv) issued by
an FDIC-insured financial institution reasonably satisfactory to Landlord, and
(v) redeemable by presentation of a sight draft in the state of Landlord’s
choice. If Tenant does not provide Landlord with a substitute Letter of Credit
complying with all of the requirements hereof at least 5 days before the stated
expiration date of any then current Letter of Credit, Landlord shall have the
right to draw the full amount of the current Letter of Credit and hold the funds
drawn in cash without obligation for interest thereon as the Security Deposit.
The Security Deposit shall be held by Landlord as security for the performance
of Tenant’s obligations under this Lease. The Security Deposit is not an advance
rental deposit or a measure of Landlord’s damages in case of Tenant’s default.
Upon each occurrence of a Default (as defined in Section 20), Landlord may use
all or any part of the Security Deposit to pay delinquent payments due under
this Lease, future rent damages, and the cost of any damage, injury, expense or
liability caused by such Default, without prejudice to any other remedy provided
herein or provided by law. Landlord’s right to use the Security Deposit under
this Section 6 includes the right to use the Security Deposit to pay future rent
damages following the termination of this Lease pursuant to Section 21(c) below.
Upon any use of all or any portion of the Security Deposit, Tenant shall pay
Landlord, within five (5) business days of demand, the amount that will restore
the Security Deposit to the amount set forth on Page 1 of this Lease. Tenant
hereby waives the provisions of any law, now or hereafter in force which provide
that Landlord may claim from a security deposit only those sums reasonably
necessary to remedy defaults in the payment of Rent, to repair damage caused by
Tenant or to clean the Premises, it being agreed that Landlord may, in addition,
claim those sums reasonably necessary to compensate Landlord for any other loss
or damage, foreseeable or unforeseeable, caused by the act or omission of Tenant
or any officer, employee, agent or invitee of Tenant. Upon bankruptcy or other
debtor-creditor proceedings against Tenant, the Security Deposit shall be deemed
to be applied first to the payment of Rent and other charges due Landlord for
periods prior to the filing of such proceedings. If Tenant shall fully perform
every provision of this Lease to be performed by Tenant, the Security Deposit,
or any balance thereof (i.e., after deducting therefrom all amounts to which
Landlord is entitled under the provisions of this Lease), shall be returned to
Tenant (or, at Landlord’s option, to the last assignee of Tenant’s interest
hereunder) within 60 days after the expiration or earlier termination of this
Lease.

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee or the return
of the Security Deposit to Tenant, Landlord shall have no further obligation
with respect to the Security Deposit, and Tenant’s right to the return of the
Security Deposit shall apply solely against Landlord’s transferee. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Landlord’s obligation respecting the Security Deposit
is that of a debtor, not a trustee, and no interest shall accrue thereon.

7. Use. The Premises shall be used solely for the Permitted Use set forth in the
basic lease provisions on page 1 of this Lease, and in compliance with all laws,
orders, judgments, ordinances, regulations, codes, directives, permits,
licenses, covenants and restrictions now or hereafter applicable to the
Premises, and to the use and occupancy thereof, including, without limitation,
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
the regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”). Tenant shall, upon 5 days’
written notice from Landlord, discontinue any use of the Premises which is
declared by any Governmental Authority (as defined in Section 9) having
jurisdiction to be a violation of a Legal Requirement. Tenant will not use or
permit the Premises to be used for any purpose or in any manner that would void
Tenant’s or Landlord’s insurance, increase the insurance risk, or cause the
disallowance of any sprinkler or other credits. Tenant shall not permit any part
of the Premises to be used as a “place of public accommodation”, as defined in
the ADA or any similar legal requirement. Tenant shall reimburse Landlord
promptly upon demand for any additional premium charged for any such insurance

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 8

 

policy by reason of Tenant’s failure to comply with the provisions of this
Section or otherwise caused by Tenant’s particular use and/or occupancy of the
Premises. Tenant will use the Premises in a careful, safe and proper manner and
will not commit or permit waste, overload the floor or structure of the
Premises, subject the Premises to use that would damage the Premises or obstruct
or interfere with the rights of Landlord or other tenants or occupants of the
Project, including conducting or giving notice of any auction, liquidation, or
going out of business sale on the Premises, or using or allowing the Premises to
be used for any unlawful purpose. Tenant shall cause any equipment or machinery
to be installed in the Premises so as to reasonably prevent sounds or vibrations
from the Premises from extending into Common Areas, or other space in the
Project. Tenant shall not place any machinery or equipment weighing 500 pounds
or more in or upon the Premises or transport or move such items through the
Common Areas of the Project or in the Project elevators without the prior
written consent of Landlord. Tenant shall not, without the prior written consent
of Landlord, use the Premises in any manner which will require ventilation, air
exchange, heating, gas, steam, electricity or water beyond the existing capacity
of the Project as proportionately allocated to the Premises based upon Tenant’s
Share as usually furnished for the Permitted Use.

Landlord shall be responsible for the compliance of the Common Areas of the
Project and the Premises with Legal Requirements as of the Commencement Date.
Following the Commencement Date, Landlord shall, as an Operating Expense (to the
extent such Legal Requirement is generally applicable to similar buildings in
the area in which the Project is located) and at Tenant’s expense (to the extent
such Legal Requirement is triggered by reason of Tenant’s, as compared to other
tenants of the Project, specific use of the Premises or Tenant’s alterations)
make any alterations or modifications to the Common Areas or the exterior of the
Building (including structural obligations or modifications) that are required
by Legal Requirements. Except as provided in the two immediately preceding
sentences, Tenant, at its sole expense, shall make any alterations or
modifications to the interior of the Premises that are required by Legal
Requirements (including, without limitation, compliance of the Premises with the
ADA) related to Tenant’s use or occupancy of the Premises. Notwithstanding
anything to the contrary contained herein, Landlord and not Tenant shall
construct structural alterations of the Premises, the Building or the Project,
which structural alterations shall be at Tenant’s expense and not an Operating
Expense (but only to the extent triggered by reason of Tenant’s, as compared to
other tenants of the Project, specific use of the Premises or Tenant’s
alterations). Notwithstanding any other provision herein to the contrary, Tenant
shall be responsible for any and all demands, claims, liabilities, losses,
costs, expenses, actions, causes of action, damages or judgments, and all
reasonable expenses incurred in investigating or resisting the same (including,
without limitation, reasonable attorneys’ fees, charges and disbursements and
costs of suit) (collectively, “Claims”) arising out of or in connection with
Legal Requirements, and Tenant shall indemnify, defend, hold and save Landlord
harmless from and against any and all Claims arising out of or in connection
with any failure of the Premises to comply with any Legal Requirement related to
Tenant’s specific use or occupancy of the Premises or any Tenant Alterations.

8. Holding Over. If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease shall remain in full force and effect (excluding any
expansion or renewal option or other similar right or option) during such
holdover period, (iii) Tenant shall continue to pay Base Rent in the amount
payable upon the date of the expiration or earlier termination of this Lease or
such other amount as agreed upon by Landlord and Tenant, and (iv) all other
payments shall continue under the terms of this Lease. If Tenant remains in
possession of the Premises after the expiration or earlier termination of the
Term without the express written consent of Landlord, (A) Tenant shall
immediately become a tenant at sufferance upon the terms of this Lease except
that, the monthly rental shall be equal to 150% of Rent in effect during the
last 30 days of the Term, and (B) if such holdover continues for more than
thirty (30) days, Tenant shall be responsible for all damages suffered by
Landlord resulting from or occasioned by Tenant’s holding over, including
consequential damages. If Tenant delivers a written inquiry to Landlord within
30 days prior to the expiration or earlier termination of the Term, Landlord
will notify Tenant whether the potential exists for consequential damages. No
holding over by Tenant, whether with or without consent of Landlord, shall
operate to extend this Lease except as otherwise

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 9

 

expressly provided, and this Section 8 shall not be construed as consent for
Tenant to retain possession of the Premises. Acceptance by Landlord of Rent
after the expiration of the Term or earlier termination of this Lease shall not
result in a renewal or reinstatement of this Lease.

9. Taxes. Landlord shall pay, as part of Operating Expenses, all taxes, levies,
fees, assessments and governmental charges of any kind, existing as of the
Commencement Date or thereafter enacted (collectively referred to as “Taxes”),
imposed on the Project by any federal, state, regional, municipal, local or
other governmental authority or agency, including, without limitation,
quasi-public agencies (collectively, “Governmental Authority”) during the Term,
including, without limitation, all Taxes: (i) imposed on or measured by or
based, in whole or in part, on rent payable to (or gross receipts received by)
Landlord under this Lease and/or from the rental by Landlord of the Project or
any portion thereof, or (ii) based on the square footage, assessed value or
other measure or evaluation of any kind of the Premises or the Project, or
(iii) assessed or imposed by or on the operation or maintenance of any portion
of the Premises or the Project, including parking, or (iv) assessed or imposed
by, or at the direction of, or resulting from Legal Requirements, or
interpretations thereof, promulgated by any Governmental Authority, or
(v) imposed as a license or other fee, charge, tax, or assessment on Landlord’s
business or occupation of leasing space in the Project. Landlord may contest by
appropriate legal proceedings the amount, validity, or application of any Taxes
or liens securing Taxes. Taxes shall not include any net income taxes,
franchise, transfer, capital levy, capital stock, gift, estate or inheritance
taxes imposed on Landlord except to the extent such net income taxes are in
substitution for any Taxes payable hereunder. If any such Tax is levied or
assessed directly against Tenant, then Tenant shall be responsible for and shall
pay the same at such times and in such manner as the taxing authority shall
require. Tenant shall pay, prior to delinquency, any and all Taxes levied or
assessed against any personal property or trade fixtures placed by Tenant in the
Premises, whether levied or assessed against Landlord or Tenant. If any Taxes on
Tenant’s personal property or trade fixtures are levied against Landlord or
Landlord’s property, or if the assessed valuation of the Project is increased by
a value attributable to improvements in or alterations to the Premises, whether
owned by Landlord or Tenant and whether or not affixed to the real property so
as to become a part thereof, higher than the base valuation on which Landlord
from time-to-time allocates Taxes to all tenants in the Project, Landlord shall
have the right, but not the obligation, to pay such Taxes. Landlord’s
determination of any excess assessed valuation shall be binding and conclusive,
absent manifest error. The amount of any such payment by Landlord shall
constitute Additional Rent due from Tenant to Landlord immediately upon demand.

10. Parking. Subject to all matters of record, Force Majeure, a casualty or
Taking (as defined in Section 19 below) and the exercise by Landlord of its
rights hereunder, Landlord shall make available to Tenant at then-current market
rates from time to time a license for 46 parking spaces in the surface parking
lots at the Project or at the “Brown Lot” at 100 Binney Street, Cambridge,
Massachusetts, all of such parking spaces to be on a non-reserved basis;
provided, however, that Tenant shall be required to pay for the number of
parking spaces that Tenant from time to time elects to license pursuant to this
Section 10 (not to exceed 46 parking spaces). As of the Commencement Date, the
market parking rate for the parking spaces in such surface lots is $220 per
parking space per month. Tenant shall notify Landlord prior to the Commencement
Date as to how many parking spaces (not to exceed 46) that Tenant will initially
license hereunder and Tenant shall give Landlord 30 days’ notice if it wishes to
license additional spaces or reduce the number of spaces being licensed during
the Term, up to 46 spaces in the aggregate hereunder. Landlord shall not be
responsible for enforcing Tenant’s parking rights against any third parties,
including without limitation other tenants of the Project. Landlord shall have
the right, exercisable by notice to Tenant given at any time during the Term, to
relocate all or a portion of the parking spaces made available to Tenant
hereunder to another location within a 10-minute walk of the Building; provided,
however, that if the relocated parking spaces are located further than 2 blocks
from the Project, then either (i) Landlord shall provide, at no additional
charge, a dedicated shuttle service to the Project from the parking lot or
garage in which the parking spaces are located, or (ii) if Landlord does not
provide a shuttle, Tenant shall pay only half of the then-current parking
charges for such relocated parking spaces located further than 2 blocks from the
Project during the portion of the Term during which such parking spaces have
been relocated.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 10

 

11. Utilities, Services.

(a) Landlord shall provide, subject to the terms of this Section 11, water,
electricity, heat, light, power, sewer, and other utilities (including gas and
fire sprinklers to the extent the Project is plumbed for such services), and,
for the Common Areas and Shared Conference Facility, refuse and trash collection
and janitorial services (collectively, “Utilities”). Landlord shall pay, as
Operating Expenses or subject to Tenant’s reimbursement obligation, for all
Utilities used on the Premises, all maintenance charges for Utilities, and any
storm sewer charges or other similar charges for Utilities imposed by any
Governmental Authority or Utility provider, and any taxes, penalties, surcharges
or similar charges thereon. Landlord shall, as part of Landlord’s Work, install
an airflow checkmeter and/or submeter, as reasonably determined by Landlord,
serving the Premises. Tenant shall pay Landlord the costs for Utilities consumed
in the Premises based on the airflow checkmeter and/or submeter. Tenant shall
pay directly to the Utility provider, prior to delinquency, any separately
metered Utilities and services which may be furnished to Tenant or the Premises
during the Term. Commencing on the Commencement Date, Tenant shall pay, as part
of Operating Expenses or as direct billed by Landlord, its share of all charges
for jointly metered Utilities based upon consumption, as reasonably determined
by Landlord. No interruption or failure of Utilities, from any cause whatsoever
other than Landlord’s willful misconduct, shall result in eviction or
constructive eviction of Tenant, termination of this Lease or the abatement of
Rent. Tenant agrees to limit use of water and sewer with respect to Common Areas
to normal restroom use. Tenant shall be responsible for obtaining and paying for
its own janitorial services for the Premises.

(b) Landlord shall provide Tenant with access to the acid neutralization system
existing as of the date of this Lease (“Acid Neutralization System”) pursuant to
the terms and conditions of this Lease. Tenant acknowledges and agrees that the
Acid Neutralization System shall be shared with at least one other tenant of the
Project. Tenant’s obligation to pay its share of ongoing operation costs shall
be allocated among Tenant and other user tenants on a pro rata basis, with
Tenant’s share based on the ratio of the Rentable Area of Premises to the sum of
the rentable areas of the Premises and the premises of all other user tenants.
Landlord’s sole obligations for providing the Acid Neutralization System, or any
acid neutralization system facilities, to Tenant shall be (the “Acid
Neutralization Obligations”) to (i) use reasonable efforts to obtain and
maintain the permit required from the Massachusetts Water Resources Authority
for discharge through the Acid Neutralization System (the “Discharge Permit”),
provided that Tenant cooperates with Landlord and provides all information and
documents necessary in connection with the Discharge Permit, and (ii) contract
with a third party to maintain the Acid Neutralization System as operating as
per the manufacturer’s standard maintenance guidelines. Notwithstanding anything
herein to the contrary, if the Acid Neutralization System must be replaced and
the cost thereof is not included in such third party maintenance contract, then,
Landlord shall replace the Acid Neutralization System, it being acknowledged,
however, that Tenant shall be responsible for its share of all costs incurred in
connection as an Operating Expense amortized as provided for laboratory portions
of the Premises pursuant to Section 5.

Tenant shall be solely responsible for the use of the Acid Neutralization System
by Tenant, its employees, any sublessees, invitees or any party other than
Landlord or Landlord’s contractors, and Tenant shall be jointly and severally
responsible for the use of the Acid Neutralization System with the other user
tenants, except in the event that Tenant can prove to Landlord’s reasonable
satisfaction that neither Tenant nor any Tenant Party caused, contributed to or
exacerbated the matter for which Tenant would otherwise be jointly and severally
responsible but for this exception. Tenant shall use, and cause other parties
under its control or for which it is responsible to use, the Acid Neutralization
System in accordance with this Lease and in accordance with all applicable Legal
Requirements, the Discharge Permit and any permits and approvals from
Governmental Authorities for or applicable to Tenant’s use of the Acid
Neutralization System. Tenant shall not take any action or make any omission
that would result in a violation of the Discharge Permit or any other permit or
Legal Requirements applicable to the Acid Neutralization System. The scope of
the Surrender Plan (as defined in Section 28 of this Lease) shall include all
actions for the proper cleaning, decommissioning and cessation of Tenant’s use
of the Acid Neutralization System, and all requirements under this Lease for the
surrender of the Premises shall also apply to Tenant’s cessation of use of the
Acid Neutralization System, in each case whether at Lease

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 11

 

expiration, termination or prior thereto (but Tenant shall not be required to
complete the decommissioning of the Acid Neutralization System if other tenants
or occupants will continue to use the same after the expiration or earlier
termination of the Lease, nor shall Tenant be responsible for or bear any costs
of decommissioning arising from the use of the Acid Neutralization System by any
party other than Tenant; it being agreed that if multiple tenants use the Acid
Neutralization System, then Landlord shall be responsible for completing the
decommissioning thereof, and Tenant shall pay to Landlord within thirty
(30) days after invoice therefor Tenant’s share of the reasonable, actual costs
of decommissioning based on the ratio of the Rentable Area of the Premises to
the rentable area of the Premises and the premises of all other user tenants).
The obligations of Tenant under this Lease with respect to the Acid
Neutralization System shall be joint and several with such other tenants as
aforesaid, except in the event that Tenant can prove to Landlord’s reasonable
satisfaction that neither Tenant nor any Tenant Party caused, contributed to or
exacerbated the matter for which Tenant would otherwise be jointly and severally
responsible but for this exception. Without in any way limiting the Acid
Neutralization Obligations, Landlord shall have no obligation to provide Tenant
with operational emergency or back-up acid neutralization facilities or to
supervise, oversee or confirm that the third party maintaining the Acid
Neutralization System is maintaining such system as per the manufacturer’s
standard guidelines or otherwise. During any period of replacement, repair or
maintenance of the Acid Neutralization System when such system is not
operational, including any delays thereto due to the inability to obtain parts
or replacement equipment, Landlord shall have no obligation to provide Tenant
with an alternative back-up system or facilities. Tenant expressly acknowledges
and agrees that Landlord does not guaranty that such Acid Neutralization System
will be operational at all times or that such system will be available to the
Premises when needed. Without in any way limiting the Acid Neutralization
Obligations, in no event shall Landlord be liable to Tenant or any other party
for any damages of any type, whether actual or consequential, suffered by Tenant
or any such other person in the event that the Acid Neutralization System or
back-up system, if any, or any replacement thereof fails or does not operate in
a manner that meets Tenant’s requirements.

Within a reasonable period following a written request from Tenant, Landlord
shall provide to Tenant copies of Landlord’s maintenance records regarding the
maintenance of the Acid Neutralization System by Landlord or third party
maintenance providers engaged by Landlord during the Term.

(c) Landlord’s sole obligation for either providing emergency generators or
providing emergency back-up power to Tenant shall be: (i) to provide emergency
generators with not less than the capacity of the emergency generators located
in the Building as of the Commencement Date, and (ii) to contract with a third
party to maintain the emergency generators as per the manufacturer’s standard
maintenance guidelines. Landlord shall have no obligation to provide Tenant with
operational emergency generators or back-up power or to supervise, oversee or
confirm that the third party maintaining the emergency generators is maintaining
the generators as per the manufacturer’s standard guidelines or otherwise.
During any period of replacement, repair or maintenance of the emergency
generators when the emergency generator is not operational, including any delays
thereto due to the inability to obtain parts or replacement equipment, Landlord
shall have no obligation to provide Tenant with an alternative back-up generator
or generators or alternative sources of back-up power. Tenant expressly
acknowledges and agrees that Landlord does not guaranty that such emergency
generators will be operational at all times or that emergency power will be
available to the Premises when needed. In no event shall Landlord be liable to
Tenant or any other party for any damages of any type, whether actual or
consequential, suffered by Tenant or any such other person in the event that any
emergency generator or back-up power or any replacement thereof fails or does
not provide sufficient power.

(d) Notwithstanding anything to the contrary set forth herein, if (i) a stoppage
of an Essential Service (as defined below) to the Premises shall occur and such
stoppage is due solely to the gross negligence or willful misconduct of Landlord
and not due in any part to any act or omission on the part of Tenant or any
Tenant Party or any matter beyond Landlord’s reasonable control (any such
stoppage of an Essential Service being hereinafter referred to as a “Service
Interruption”), and (ii) such Service Interruption continues for more than 5
consecutive days after Landlord shall have received written notice thereof from
Tenant, and (iii) as a result of such Service Interruption, the conduct of
Tenant’s normal operations in the Premises are materially and adversely
affected, then there shall be an abatement of one

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 12

 

day’s Base Rent for each day during which such Service Interruption continues
after such 5 day period; provided, however, that if any part of the Premises is
reasonably useable for Tenant’s normal business operations or if Tenant conducts
all or any part of its operations in any portion of the Premises notwithstanding
such Service Interruption, then the amount of each daily abatement of Base Rent
shall only be proportionate to the nature and extent of the interruption of
Tenant’s normal operations or ability to use the Premises. The rights granted to
Tenant under this paragraph shall be Tenant’s sole and exclusive remedy
resulting from a failure of Landlord to provide services, and Landlord shall not
otherwise be liable for any loss or damage suffered or sustained by Tenant
resulting from any failure or cessation of services. For purposes hereof, the
term “Essential Services” shall mean the following services: access to the
Premises, HVAC service, water, sewer and electricity, but in each case only to
the extent that Landlord has an obligation to provide same to Tenant under this
Lease. The provisions of this paragraph shall not apply to any sublessee of
Tenant.

12. Alterations and Tenant’s Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other then by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
affects the structure or Building Systems and shall not be otherwise
unreasonably withheld, conditioned or delayed. Tenant may construct
nonstructural Alterations in the Premises without Landlord’s prior approval if
the aggregate cost of all such work in any 12 month period does not exceed
$100,000 (a “Notice-Only Alteration”), provided Tenant notifies Landlord in
writing of such intended Notice-Only Alteration, and such notice shall be
accompanied by plans, specifications, work contracts and such other information
concerning the nature and cost of the Notice-Only Alteration as may be
reasonably requested by Landlord, which notice and accompanying materials shall
be delivered to Landlord not less than 15 business days in advance of any
proposed construction. If Landlord approves any Alterations, Landlord may impose
such conditions on Tenant in connection with the commencement, performance and
completion of such Alterations as Landlord may deem appropriate in Landlord’s
reasonable discretion. Any request for approval shall be in writing, delivered
not less than 15 business days in advance of any proposed construction, and
accompanied by plans, specifications, bid proposals, work contracts and such
other information concerning the nature and cost of the alterations as may be
reasonably requested by Landlord, including the identities and mailing addresses
of all persons performing work or supplying materials. Landlord’s right to
review plans and specifications and to monitor construction shall be solely for
its own benefit, and Landlord shall have no duty to ensure that such plans and
specifications or construction comply with applicable Legal Requirements. Tenant
shall cause, at its sole cost and expense, all Alterations to comply with
insurance requirements and with Legal Requirements and shall implement at its
sole cost and expense any alteration or modification required by Legal
Requirements as a result of any Alterations. Except in connection with
Notice-Only Alterations, Tenant shall pay to Landlord, as Additional Rent,
within ten (10) business days of demand, an amount equal to Landlord’s actual,
reasonable out-of-pocket costs incurred in connection with any Alteration to
cover Landlord’s overhead and expenses for plan review, coordination, scheduling
and supervision. Before Tenant begins any Alteration, Landlord may post on and
about the Premises notices of non-responsibility pursuant to applicable law.
Tenant shall reimburse Landlord for, and indemnify and hold Landlord harmless
from, any expense incurred by Landlord by reason of faulty work done by Tenant
or its contractors, delays caused by such work, or inadequate cleanup.

Tenant shall furnish security or make other arrangements reasonably satisfactory
to Landlord to assure payment for the completion of all Alterations work free
and clear of liens, and shall provide (and cause each contractor or
subcontractor to provide) certificates of insurance for workers’ compensation
and other coverage in amounts and from an insurance company reasonably
satisfactory to Landlord protecting Landlord against liability for personal
injury or property damage during construction. Upon completion of any
Alterations, Tenant shall deliver to Landlord: (i) sworn statements setting
forth the names of all contractors and subcontractors who did the work and final
lien waivers from all such contractors and subcontractors; and (ii) “as built”
plans for any such Alteration.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 13

 

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof. Notwithstanding the
foregoing, Tenant may request in writing, at the time its approval of any such
Installation is requested, or at the time it receives notice of a Notice-Only
Alteration notify, notice from Landlord regarding whether Tenant, in Landlord’s
reasonable discretion, will be required to remove such Installation upon the
expiration or earlier termination of the Term. If Landlord requires such
removal, Tenant shall remove such Installation in accordance with the
immediately succeeding sentence. Upon the expiration or earlier termination of
the Term, Tenant shall remove (i) all wires, cables or similar equipment which
Tenant has installed in the Premises or in the risers or plenums of the
Building, (ii) any Installations for which Landlord has given Tenant notice of
removal in accordance with the immediately preceding sentence, and (iii) all of
Tenant’s Property (as hereinafter defined), and Tenant shall restore and repair
any damage caused by or occasioned as a result of such removal, including,
without limitation, capping off all such connections behind the walls of the
Premises and repairing any holes. During any restoration period beyond the
expiration or earlier termination of the Term, Tenant shall pay Rent to Landlord
as provided herein as if said space were otherwise occupied by Tenant. If
Landlord is requested by Tenant or any lender, lessor or other person or entity
claiming an interest in any of Tenant’s Property to waive any lien Landlord may
have against any of Tenant’s Property, and Landlord consents to such waiver,
then Landlord shall be entitled to be paid as administrative rent a fee of
$1,000 per occurrence for its time and effort in preparing and negotiating such
a waiver of lien.

For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future, (y) “Tenant’s Property” means Removable
Installations and, other than Installations, any personal property or equipment
of Tenant that may be removed without material damage to the Premises, and
(z) “Installations” means all property of any kind paid for with the TI Fund,
all Alterations, all fixtures, and all partitions, hardware, built-in machinery,
built-in casework and cabinets and other similar additions, equipment, property
and improvements built into the Premises so as to become an integral part of the
Premises, including, without limitation, fume hoods which penetrate the roof or
plenum area, built-in cold rooms, built-in warm rooms, walk-in cold rooms,
walk-in warm rooms, deionized water systems, glass washing equipment,
autoclaves, chillers, built-in plumbing, electrical and mechanical equipment and
systems, and any power generator and transfer switch.

Tenant shall not be required to remove Landlord’s Work at the expiration or
earlier termination of the Term nor shall Tenant have the right to remove any
Landlord’s Work at any time.

13. Landlord’s Repairs. Landlord, as an Operating Expense, shall maintain all of
the structural (including, without limitation, the roof and foundation of the
Building), exterior, parking and other Common Areas of the Project, including
HVAC (except any supplemental HVAC serving the Premises installed by Tenant),
plumbing, fire sprinklers, elevators and all other building systems serving the
Premises and other portions of the Project (“Building Systems”), in good repair,
reasonable wear and tear and uninsured losses and damages caused by Tenant, or
by any of Tenant’s agents, servants, employees, invitees and contractors
(collectively, “Tenant Parties”) excluded. Losses and damages caused by Tenant
or any Tenant Party shall be repaired by Landlord, to the extent not covered by
insurance, at Tenant’s sole cost and expense. Landlord reserves the right to
stop Building Systems services when necessary (i) by reason of accident or
emergency, or (ii) for planned repairs, alterations or improvements, which are,
in the judgment of Landlord, desirable or necessary to be made, until said
repairs, alterations or improvements shall have been completed. Landlord shall
have no responsibility or liability for failure to supply Building Systems
services during any such period of interruption; provided, however, that
Landlord shall, except in case of emergency, make a commercially reasonable
effort to give Tenant 24 hours advance notice of any planned stoppage of
Building Systems services for routine maintenance, repairs, alterations or
improvements. Tenant shall promptly give Landlord written notice of any repair
required by Landlord pursuant to this Section, after which Landlord shall make a
commercially reasonable effort to effect such repair. Landlord shall not be
liable for any failure to make any repairs or to perform any maintenance unless
such failure shall persist for an unreasonable time after Tenant’s

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 14

 

written notice of the need for such repairs or maintenance. Tenant waives its
rights under any state or local law to terminate this Lease or to make such
repairs at Landlord’s expense and agrees that the parties’ respective rights
with respect to such matters shall be solely as set forth herein. Repairs
required as the result of fire, earthquake, flood, vandalism, war, or similar
cause of damage or destruction shall be controlled by Section 18.

14. Tenant’s Repairs. Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls. Should Tenant
fail to make any such repair or replacement or fail to maintain the Premises,
Landlord shall give Tenant notice of such failure. If Tenant fails to commence
cure of such failure within 10 days of Landlord’s notice, and thereafter
diligently prosecute such cure to completion, Landlord may perform such work and
shall be reimbursed by Tenant within 10 days after demand therefor; provided,
however, that if such failure by Tenant creates or could create an emergency,
Landlord may immediately commence cure of such failure and shall thereafter be
entitled to recover the costs of such cure from Tenant. Subject to Sections 17
and 18, Tenant shall bear the full uninsured cost of any repair or replacement
to any part of the Project that results from damage caused by Tenant or any
Tenant Party and any repair that benefits only the Premises.

15. Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 20 days after the filing thereof, at Tenant’s sole cost and shall
otherwise keep the Premises and the Project free from any liens arising out of
work performed, materials furnished or obligations incurred by Tenant. Should
Tenant fail to discharge any lien described herein, Landlord shall have the
right, but not the obligation, to pay such claim (unless the claim is being
disputed in good faith by Tenant) or post a bond or otherwise provide security
to eliminate the lien as a claim against title to the Project and the cost
thereof shall be immediately due from Tenant as Additional Rent. If Tenant shall
lease or finance the acquisition of office equipment, furnishings, or other
personal property of a removable nature utilized by Tenant in the operation of
Tenant’s business, Tenant warrants that any Uniform Commercial Code Financing
Statement filed as a matter of public record by any lessor or creditor of Tenant
will upon its face or by exhibit thereto indicate that such Financing Statement
is applicable only to removable personal property of Tenant located within the
Premises. In no event shall the address of the Project be furnished on the
statement without qualifying language as to applicability of the lien only to
removable personal property, located in an identified suite held by Tenant.

16. Indemnification. Tenant hereby indemnifies and agrees to defend, save and
hold Landlord harmless from and against any and all claims for injury or death
to persons or damage to property (i) occurring within the Premises and arising
directly or indirectly out of use or occupancy of the Premises, except to the
extent caused by the willful misconduct or negligence of Landlord,
(ii) occurring outside of the Premises (including without limitation in the
Shared Conference Facility) and arising directly or indirectly out of an act or
omission of Tenant, or (iii) arising directly or indirectly out of or a breach
or default by Tenant in the performance of any of its obligations hereunder or
under the License Agreement. Landlord shall not be liable to Tenant for, and
Tenant assumes all risk of damage to, personal property (including, without
limitation, loss of records kept within the Premises or any part of the
Project). Tenant further waives any and all claims for injury to Tenant’s
business or loss of income relating to any such damage or destruction of
personal property (including, without limitation, any loss of records). Landlord
shall not be liable for any damages arising from any act, omission or neglect of
any tenant in the Project or of any other third party.

17. Insurance. Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the Project.
Landlord shall further procure and maintain commercial general liability
insurance with a single loss limit of not less than $2,000,000 for bodily injury
and property damage with respect to the Project. Landlord may, but is not
obligated to, maintain such other insurance and additional coverages as it may
deem necessary, including, but not limited to, flood, environmental hazard and
earthquake, loss or failure of building equipment, errors and omissions, rental
loss during the period of repair or rebuilding, workers’ compensation insurance
and fidelity bonds for

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 15

 

employees employed to perform services and insurance for any improvements
installed by Tenant or which are in addition to the standard improvements
customarily furnished by Landlord without regard to whether or not such are made
a part of the Project. All such insurance shall be included as part of the
Operating Expenses. The Project may be included in a blanket policy (in which
case the cost of such insurance allocable to the Project will be determined by
Landlord based upon the insurer’s cost calculations). Tenant shall also
reimburse Landlord for any increased premiums or additional insurance which
Landlord reasonably deems necessary as a result of Tenant’s use of the Premises;
provided, however, that such increased premiums or additional insurance are
consistent with premiums and coverage amounts then being required by
institutional owners of similar projects with tenants occupying similar size
premises in the geographical area in which the Project is located.

Tenant, at its sole cost and expense, shall maintain during the Term: all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance in conjunction with any excess policies in place, with a
minimum limit of not less than $4,000,000 per occurrence for bodily injury and
property damage with respect to the Premises and the Shared Conference Facility.
The commercial general liability insurance policy shall name Alexandria Real
Estate Equities, Inc., and Landlord, its officers, directors, employees,
managers, agents, invitees and contractors (collectively, “Landlord Parties”),
as additional insureds; insure on an occurrence and not a claims-made basis; be
issued by insurance companies which have a rating of not less than policyholder
rating of A and financial category rating of at least Class X in “Best’s
Insurance Guide”; shall not be cancelable for nonpayment of premium unless 30
days prior written notice shall have been given to Landlord from the insurer;
contain a hostile fire endorsement and a contractual liability endorsement; and
provide primary coverage to Landlord (any policy issued to Landlord providing
duplicate or similar coverage shall be deemed excess over Tenant’s policies).
Certificates of insurance showing the limits of coverage required hereunder and
showing Landlord as an additional insured as required hereunder, along with
reasonable evidence of the payment of premiums for the applicable period, shall
be delivered to Landlord by Tenant upon commencement of the Term and upon each
renewal of said insurance. Tenant’s policy may be a “blanket policy” with an
aggregate per location endorsement which specifically provides that the amount
of insurance shall not be prejudiced by other losses covered by the policy.
Tenant shall, prior to the expiration of such policies, furnish Landlord with
renewal certificates.

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Project or any portion thereof,
(ii) the landlord under any lease wherein Landlord is tenant of the real
property on which the Project is located, if the interest of Landlord is or
shall become that of a tenant under a ground or other underlying lease rather
than that of a fee owner, and/or (iii) any management company retained by
Landlord to manage the Project.

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against. Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage. The failure of a
party to insure its property shall not void this waiver. Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever. If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 16

 

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project; provided, however,
that the increased amount of coverage is consistent with coverage amounts then
being required by institutional owners of similar projects with tenants
occupying similar size premises in the geographical area in which the Project is
located.

18. Restoration. If, at any time during the Term, the Project or the Premises
are damaged or destroyed by a fire or other insured casualty, Landlord shall
notify Tenant within 60 days after discovery of such damage as to the amount of
time Landlord reasonably estimates it will take to restore the Project or the
Premises, as applicable (the “Restoration Period”). If the Restoration Period is
estimated to exceed 9 months (the “Maximum Restoration Period”), Landlord may,
in such notice, elect to terminate this Lease as of the date that is 75 days
after the date of discovery of such damage or destruction; provided, however,
that notwithstanding Landlord’s election to restore, Tenant may elect to
terminate this Lease by written notice to Landlord delivered within 10 business
days of receipt of a notice from Landlord estimating a Restoration Period for
the Premises longer than the Maximum Restoration Period. Unless either Landlord
or Tenant so elects to terminate this Lease, Landlord shall, subject to receipt
of sufficient insurance proceeds (with any deductible to be treated as a current
Operating Expense), promptly restore the Premises (excluding the improvements
installed by Tenant or by Landlord and paid for by Tenant), subject to delays
arising from the collection of insurance proceeds, from Force Majeure events or
as needed to obtain any license, clearance or other authorization of any kind
required to enter into and restore the Premises issued by any Governmental
Authority having jurisdiction over the use, storage, handling, treatment,
generation, release, disposal, removal or remediation of Hazardous Materials (as
defined in Section 30) in, on or about the Premises (collectively referred to
herein as “Hazardous Materials Clearances”); provided, however, that if repair
or restoration of the Premises is not substantially complete as of the end of
the Maximum Restoration Period or, if longer, the Restoration Period, Landlord
may, in its sole and absolute discretion, elect not to proceed with such repair
and restoration or Tenant may by written notice to Landlord delivered within 5
business days of the expiration of the Maximum Restoration Period or, if longer,
the Restoration Period, elect to terminate this Lease, in which event Landlord
shall be relieved of its obligation to make such repairs or restoration and this
Lease shall terminate as of the date that is 75 days after the later of:
(i) discovery of such damage or destruction, or (ii) the date all required
Hazardous Materials Clearances are obtained, but Landlord shall retain any Rent
paid and the right to any Rent payable by Tenant prior to such election by
Landlord or Tenant.

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in
Section 34) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease.
Notwithstanding the foregoing, either Landlord or Tenant may terminate this
Lease upon written notice to the other if the Premises are damaged during the
last year of the Term and Landlord reasonably estimates that it will take more
than 3 months to repair such damage; provided, however, that such notice is
delivered within 10 business days after the date that Landlord provides Tenant
with written notice of the estimated Restoration Period. Landlord shall also
have the right to terminate this Lease if insurance proceeds are not available
for such restoration. Rent shall be abated from the date all required Hazardous
Material Clearances are obtained until the Premises are repaired and restored,
in the proportion which the area of the Premises, if any, which is not usable by
Tenant bears to the total area of the Premises, unless Landlord provides Tenant
with other space during the period of repair that is suitable for the temporary
conduct of Tenant’s business. In the event that no Hazardous Material Clearances
are required to be obtained by Tenant with respect to the Premises, rent
abatement shall commence on the date of discovery of the damage or destruction.
Such abatement shall be the sole remedy of Tenant, and except as provided in
this Section 18, Tenant waives any right to terminate the Lease by reason of
damage or casualty loss.

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 17

 

be in effect shall have no application to this Lease or any damage or
destruction to all or any part of the Premises or any other portion of the
Project, the parties hereto expressly agreeing that this Section 18 sets forth
their entire understanding and agreement with respect to such matters.

19. Condemnation. If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s
reasonable judgment, materially interfere with or impair Landlord’s ownership or
operation of the Project or would in the reasonable judgment of Landlord and
Tenant either prevent or materially interfere with Tenant’s use of the Premises
(as resolved, if the parties are unable to agree, by arbitration by a single
arbitrator with the qualifications and experience appropriate to resolve the
matter and appointed pursuant to and acting in accordance with the rules of the
American Arbitration Association), then upon written notice by Landlord or
Tenant to the other this Lease shall terminate and Rent shall be apportioned as
of said date. If part of the Premises shall be Taken, and this Lease is not
terminated as provided above, Landlord shall promptly restore the Premises and
the Project as nearly as is commercially reasonable under the circumstances to
their condition prior to such partial Taking and the rentable square footage of
the Building, the rentable square footage of the Premises, Tenant’s Share of
Operating Expenses and the Rent payable hereunder during the unexpired Term
shall be reduced to such extent as may be fair and reasonable under the
circumstances. Upon any such Taking, Landlord shall be entitled to receive the
entire price or award from any such Taking without any payment to Tenant, and
Tenant hereby assigns to Landlord Tenant’s interest, if any, in such award.
Tenant shall have the right, to the extent that same shall not diminish
Landlord’s award, to make a separate claim against the condemning authority (but
not Landlord) for such compensation as may be separately awarded or recoverable
by Tenant for moving expenses and damage to Tenant’s trade fixtures, if a
separate award for such items is made to Tenant. Tenant hereby waives any and
all rights it might otherwise have pursuant to any provision of state law to
terminate this Lease upon a partial Taking of the Premises or the Project.

20. Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

(a) Payment Defaults. Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 5 days
of any such notice not more than twice in any 12 month period and Tenant agrees
that such notice shall be in lieu of and not in addition to, or shall be deemed
to be, any notice required by law.

(b) Insurance. Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed, or Landlord shall receive a notice of nonrenewal of any
such insurance and Tenant shall fail to obtain replacement insurance at least 20
days before the expiration of the current coverage.

(c) Abandonment. Tenant shall abandon the Premises.

(d) Improper Transfer. Tenant shall assign, sublease or otherwise transfer or
attempt to transfer all or any portion of Tenant’s interest in this Lease or the
Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

(e) Liens. Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within 15 days after
any such lien is filed against the Premises.

(f) Insolvency Events. Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall: (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 18

 

bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or of any substantial part of its property (collectively a
“Proceeding for Relief”); (C) become the subject of any Proceeding for Relief
which is not dismissed within 90 days of its filing or entry; or (D) die or
suffer a legal disability (if Tenant, guarantor, or surety is an individual) or
be dissolved or otherwise fail to maintain its legal existence (if Tenant,
guarantor or surety is a corporation, partnership or other entity).

(g) Estoppel Certificate or Subordination Agreement. Tenant fails to execute any
document required from Tenant under Sections 23 or 27 within 5 business days
after a second notice requesting such document.

(h) Other Defaults. Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section 20, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
30 days after written notice thereof from Landlord to Tenant.

(i) Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 90 days from the date of Landlord’s notice.

21. Landlord’s Remedies.

(a) Payment By Landlord; Interest. Upon a Default by Tenant hereunder, Landlord
may, without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act. All sums so paid or incurred by Landlord, together
with interest thereon, from the date such sums were paid or incurred, at the
annual rate equal to 12% per annum or the highest rate permitted by law (the
“Default Rate”), whichever is less, shall be payable to Landlord on demand as
Additional Rent.

(b) Late Payment Rent. Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to ascertain. Such
costs include, but are not limited to, processing and accounting charges and
late charges which may be imposed on Landlord under any Mortgage covering the
Premises. Therefore, if any installment of Rent due from Tenant is not received
by Landlord within 5 days after the date such payment is due, Tenant shall pay
to Landlord an additional sum of 6% of the overdue Rent as a late charge. The
parties agree that this late charge represents a fair and reasonable estimate of
the costs Landlord will incur by reason of late payment by Tenant. In addition
to the late charge, Rent not paid when due shall bear interest at the Default
Rate from the 5th day after the date due until paid.

(c) Remedies. Upon the occurrence of a Default, Landlord, at its option, without
further notice or demand to Tenant, shall have in addition to all other rights
and remedies provided in this Lease, at law or in equity, the option to pursue
any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever. No cure in
whole or in part of such Default by Tenant after Landlord has taken any action
beyond giving Tenant notice of such Default to pursue any remedy provided for
herein (including retaining counsel to file an action or otherwise pursue any
remedies) shall in any way affect Landlord’s right to pursue such remedy or any
other remedy provided Landlord herein or under law or in equity, unless
Landlord, in its sole discretion, elects to waive such Default.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 19

 

(i) This Lease and the Term and estate hereby granted are subject to the
limitation that whenever a Default shall have happened and be continuing,
Landlord shall have the right, at its election, then or thereafter while any
such Default shall continue and notwithstanding the fact that Landlord may have
some other remedy hereunder or at law or in equity, to give Tenant written
notice of Landlord’s intention to terminate this Lease on a date specified in
such notice, which date shall be not less than 5 days after the giving of such
notice, and upon the date so specified, this Lease and the estate hereby granted
shall expire and terminate with the same force and effect as if the date
specified in such notice were the date hereinbefore fixed for the expiration of
this Lease, and all right of Tenant hereunder shall expire and terminate, and
Tenant shall be liable as hereinafter in this Section 21(c) provided. If any
such notice is given, Landlord shall have, on such date so specified, the right
of re-entry and possession of the Premises and the right to remove all persons
and property therefrom and to store such property in a warehouse or elsewhere at
the risk and expense, and for the account, of Tenant. Should Landlord elect to
re-enter as herein provided or should Landlord take possession pursuant to legal
proceedings or pursuant to any notice provided for by law, Landlord may from
time to time re-let the Premises or any part thereof for such term or terms and
at such rental or rentals and upon such terms and conditions as Landlord may
deem advisable, with the right to make commercially reasonable alterations in
and repairs to the Premises.

(ii) In the event of any termination of this Lease as in this Section 21
provided or as required or permitted by law or in equity, Tenant shall forthwith
quit and surrender the Premises to Landlord, and Landlord may, without further
notice, enter upon, re-enter, possess and repossess the same by summary
proceedings, ejectment or otherwise, and again have, repossess and enjoy the
same as if this Lease had not been made, and in any such event Tenant and no
person claiming through or under Tenant by virtue of any law or an order of any
court shall be entitled to possession or to remain in possession of the
Premises. Landlord, at its option, notwithstanding any other provision of this
Lease, shall be entitled to recover from Tenant, as and for liquidated damages,
the sum of:

(A) all Base Rent, Additional Rent and other amounts payable by Tenant hereunder
then due or accrued and unpaid: and

(B) the amount equal to the aggregate of all unpaid Base Rent and Additional
Rent which would have been payable if this Lease had not been terminated prior
to the end of the Term then in effect, discounted to its then present value in
accordance with accepted financial practice using a rate of 5% per annum, for
loss of the bargain; and

(C) all other damages and expenses (including reasonable attorneys’ fees and
expenses), if any, which Landlord shall have sustained by reason of the breach
of any provision of this Lease; less

(D) the net proceeds of any re-letting actually received by Landlord and the
amount of damages which Tenant proves could have been avoided had Landlord taken
reasonable steps to mitigate its damages.

(iii) Nothing herein contained shall limit or prejudice the right of Landlord,
in any bankruptcy or insolvency proceeding, to prove for and obtain as
liquidated damages by reason of such termination an amount equal to the maximum
allowed by any bankruptcy or insolvency proceedings, or to prove for and obtain
as liquidated damages by reason of such termination, an amount equal to the
maximum allowed by any statute or rule of law, but in each case not more than
the amount to which Landlord would otherwise be entitled under this Section 21.

(iv) Nothing in this Section 21 shall be deemed to affect the right of either
party to indemnifications pursuant to this Lease.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 20

 

(v) If Landlord terminates this Lease upon the occurrence of a Default, Tenant
will quit and surrender the Premises to Landlord or its agents, and Landlord
may, without further notice, enter upon, re-enter and repossess the Premises by
summary proceedings, ejectment or otherwise. The words “enter”, “re-enter”, and
“re-entry” are not restricted to their technical legal meanings.

(vi) If either party shall be in default in the observance or performance of any
provision of this Lease, and an action shall be brought for the enforcement
thereof, the non-prevailing party shall pay to the prevailing party all fees,
costs and other expenses which may become payable as a result thereof or in
connection therewith, including reasonable attorneys’ fees and expenses.

(vii) If Tenant shall default in the keeping, observance or performance of any
covenant, agreement, term, provision or condition herein contained, Landlord,
without thereby waiving such default, may perform the same for the account and
at the expense of Tenant (a) immediately or at any time thereafter and without
notice in the case of emergency or in case such default will result in a
violation of any legal or insurance requirements, or in the imposition of any
lien against all or any portion of the Premises (but only after Tenant has
failed to respond to such lien as permitted by Section 15 within the time period
provided in Section 15), and (b) in any other case if such default continues
after any applicable notice and cure period provided in Section 21. All
reasonable costs and expenses incurred by Landlord in connection with any such
performance by it for the account of Tenant and also all reasonable costs and
expenses, including attorneys’ fees and disbursements incurred by Landlord in
any action or proceeding (including any summary dispossess proceeding) brought
by Landlord to enforce any obligation of Tenant under this Lease and/or right of
Landlord in or to the Premises, shall be paid by Tenant to Landlord within 10
days after demand.

(viii) Independent of the exercise of any other remedy of Landlord hereunder or
under applicable law, Landlord may conduct an environmental test of the Premises
as generally described in Section 30(c).

(ix) In the event that Tenant is in breach or Default under this Lease, whether
or not Landlord exercises its right to terminate or any other remedy, Tenant
shall reimburse Landlord upon demand for any reasonable costs and expenses that
Landlord may incur in connection with any such breach or Default, as provided in
this Section 21(c). Such costs shall include reasonable legal fees and costs
incurred for the negotiation of a settlement, enforcement of rights or
otherwise. Tenant shall also indemnify Landlord against and hold Landlord
harmless from all costs, expenses, demands and liability, including without
limitation, reasonable legal fees and costs Landlord shall incur if Landlord
shall become or be made a party to any claim or action instituted by Tenant
against any third party, or by any third party against Tenant, or by or against
any person holding any interest under or using the Premises by license of or
agreement with Tenant. Landlord shall use reasonable efforts to mitigate the
damages arising by reason of a Default by Tenant; provided, however, that in no
event shall mitigation require Landlord to consider, among other things, (i) any
tenant which does not satisfy Landlord’s then underwriting criteria, (ii) the
leasing of less than the entire Premises to more than one tenant unless Landlord
elects to do so, (iii) any change in use of the Premises or any alterations
which would lessen the value of the leasehold improvements, (iv) granting any
tenant improvement allowances, free rent or other lease concessions, or (v) or
accepting any tenant if Landlord would have the right to reject such tenant if
such tenant were a proposed assignee or sublessee of Tenant.

(d) Except as otherwise provided in this Section 21, no right or remedy herein
conferred upon or reserved to Landlord is intended to be exclusive of any other
right or remedy, and every right and remedy shall be cumulative and in addition
to any other legal or equitable right or remedy given hereunder, or now or
hereafter existing. No waiver of any provision of this Lease shall be deemed to
have been made unless expressly so made in writing. Landlord shall be entitled,
to the extent permitted

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 21

 

by law, to seek injunctive relief in case of the violation, or attempted or
threatened violation, of any provision of this Lease, or to seek a decree
compelling observance or performance of any provision of this Lease, or to seek
any other legal or equitable remedy. Notwithstanding any contrary provision of
this Lease, Tenant shall not be liable to Landlord for any indirect, special or
consequential damages, arising from a default by Tenant under this Lease;
provided that this sentence shall not apply to Landlord’s damages (x) as
expressly provided for in Section 8, and/or (y) in connection with Tenant’s
obligations as more fully set forth in Section 30. In no event shall the
foregoing limit the damages to which Landlord is entitled under this Section 21
including, without limitation, the liquidated damages provided for in
Section 21(c)(ii).

22. Assignment and Subletting.

(a) General Prohibition. Without Landlord’s prior written consent subject to and
on the conditions described in this Section 22, Tenant shall not, directly or
indirectly, voluntarily or by operation of law, assign this Lease or sublease
the Premises or any part thereof or mortgage, pledge, or hypothecate its
leasehold interest or grant any concession or license within the Premises, and
any attempt to do any of the foregoing shall be void and of no effect. If Tenant
is a corporation, partnership or limited liability company, the shares or other
ownership interests thereof which are not actively traded upon a stock exchange
or in the over-the-counter market, a transfer or series of transfers whereby 49%
or more of the issued and outstanding shares or other ownership interests of
such corporation are, or voting control is, transferred (but excepting transfers
upon deaths of individual owners) from a person or persons or entity or entities
which were owners thereof at time of execution of this Lease to persons or
entities who were not owners of shares or other ownership interests of the
corporation, partnership or limited liability company at time of execution of
this Lease, shall be deemed an assignment of this Lease requiring the consent of
Landlord as provided in this Section 22.

(b) Permitted Transfers. If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below), then at least 15 business days, but not
more than 60 business days, before the date Tenant desires the assignment or
sublease to be effective (the “Assignment Date”), Tenant shall give Landlord a
notice (the “Assignment Notice”) containing such information about the proposed
assignee or sublessee, including the proposed use of the Premises and any
Hazardous Materials proposed to be used, stored handled, treated, generated in
or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of any proposed assignment or sublease in its final form, and such other
information as Landlord may deem reasonably necessary or appropriate to its
consideration whether to grant its consent. Landlord may, by giving written
notice to Tenant within 15 business days after receipt of the Assignment Notice:
(i) grant such consent, (ii) refuse such consent, in its reasonable discretion;
or (iii) if the Assignment Notice is for more than 50% of the Premises and for
all or substantially all of the remainder of the Term, terminate this Lease with
respect to the space described in the Assignment Notice as of the Assignment
Date (an “Assignment Termination”). Among other reasons, it shall be reasonable
for Landlord to withhold its consent in any of these instances: (1) the proposed
assignee or subtenant is a governmental agency; (2) in Landlord’s reasonable
judgment, the use of the Premises by the proposed assignee or subtenant would
entail any alterations that would lessen the value of the leasehold improvements
in the Premises, or would require increased services by Landlord; (3) in
Landlord’s good faith reasonable judgment, the proposed assignee or subtenant is
engaged in areas of scientific research or other business concerns that are
controversial such that they may (i) attract or cause negative publicity for or
about the Building or Project, (ii) negatively affect the reputation of the
Building, the Project or Landlord, (iii) attract protestors to the Building or
the Project, or (iv) lessen the attractiveness of the Building or the Project to
any tenants or prospective tenants, purchasers or lenders; (4) in Landlord’s
reasonable judgment, the proposed assignee or subtenant lacks the
creditworthiness to support the financial obligations it will incur under the
proposed assignment or sublease; (5) in Landlord’s reasonable judgment, the
character, reputation, or business of the proposed assignee or subtenant is
inconsistent with the desired tenant-mix or the quality of other tenancies in
the Project or is inconsistent with the type and quality of the nature of the
Building; (6) Landlord has received from any prior landlord to the proposed
assignee or subtenant a negative report

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 22

 

concerning such prior landlord’s experience with the proposed assignee or
subtenant; (7) Landlord has experienced previous defaults by or is in litigation
with the proposed assignee or subtenant; (8) the use of the Premises by the
proposed assignee or subtenant will violate any applicable Legal Requirement;
(9) the proposed assignee or subtenant, or any entity that, directly or
indirectly, controls, is controlled by, or is under common control with the
proposed assignee or subtenant, is then an occupant of the Project, unless
Landlord is unable to accommodate the space requirements of such proposed
assignee or subtenant; (10) the proposed assignee or subtenant is an entity with
whom Landlord is negotiating to lease space in the Project; or (11) the
assignment or sublease is prohibited by Landlord’s lender. If Landlord delivers
notice of its election to exercise an Assignment Termination, Tenant shall have
the right to withdraw such Assignment Notice by written notice to Landlord of
such election within 5 business days after Landlord’s notice electing to
exercise the Assignment Termination. If Tenant withdraws such Assignment Notice,
this Lease shall continue in full force and effect. If Tenant does not withdraw
such Assignment Notice, this Lease, and the term and estate herein granted,
shall terminate as of the Assignment Date with respect to the space described in
such Assignment Notice. No failure of Landlord to exercise any such option to
terminate this Lease, or to deliver a timely notice in response to the
Assignment Notice, shall be deemed to be Landlord’s consent to the proposed
assignment, sublease or other transfer. Tenant shall pay to Landlord a fee equal
to One Thousand Five Hundred Dollars ($1,500) in connection with its
consideration of any Assignment Notice and/or its preparation or review of any
consent documents. Notwithstanding the foregoing, Landlord’s consent to an
assignment of this Lease or a subletting of any portion of the Premises to any
entity controlling, controlled by or under common control with Tenant (a
“Control Permitted Assignment”) shall not be required, provided that Landlord
shall have the right to approve the form of any such sublease or assignment. In
addition, Tenant shall have the right to assign this Lease, upon 30 days prior
written notice to Landlord but without obtaining Landlord’s prior written
consent, to a corporation or other entity which is a successor-in-interest to
Tenant, by way of merger, consolidation or corporate reorganization, or by the
purchase of all or substantially all of the assets or the ownership interests of
Tenant provided that (i) such merger or consolidation, or such acquisition or
assumption, as the case may be, is for a good business purpose and not
principally for the purpose of transferring the Lease, and (ii) the net worth
(as determined in accordance with generally accepted accounting principles
(“GAAP”)) of the assignee is not less than the greater of the net worth (as
determined in accordance with GAAP) of Tenant as of (A) the Commencement Date,
or (B) as of the date of Tenant’s most current quarterly or annual financial
statements, and (iii) such assignee shall agree in writing to assume all of the
terms, covenants and conditions of this Lease arising after the effective date
of the assignment (a “Corporate Permitted Assignment”). Control Permitted
Assignments and Corporate Permitted Assignments are hereinafter referred to as
“Permitted Assignments.”

(c) Additional Conditions. As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

(i) that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease (after the expiration of any applicable notice or
cure period), such party shall thereafter make all payments otherwise due Tenant
directly to Landlord, which payments will be received by Landlord without any
liability except to credit such payment against those due under the Lease, and
any such third party shall agree to attorn to Landlord or its successors and
assigns should this Lease be terminated for any reason; provided, however, in no
event shall Landlord or its successors or assigns be obligated to accept such
attornment; and

(ii) A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 23

 

withheld in Landlord’s sole and absolute discretion); and all closure plans or
any other documents required by any and all federal, state and local
Governmental Authorities for any storage tanks installed in, on or under the
Project for the closure of any such tanks. Neither Tenant nor any such proposed
assignee or subtenant is required, however, to provide Landlord with any
portion(s) of the such documents containing information of a proprietary nature
which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.

(d) No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. If the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form) exceeds the sum of the rental payable under this
Lease, (excluding however, any Rent payable under this Section) and actual and
reasonable brokerage fees, legal costs and any design or construction fees
directly related to and required pursuant to the terms of any such sublease)
(“Excess Rent”), then Tenant shall be bound and obligated to pay Landlord as
Additional Rent hereunder 50% of such Excess Rent within 10 days following
receipt thereof by Tenant. If Tenant shall sublet the Premises or any part
thereof, Tenant hereby immediately and irrevocably assigns to Landlord, as
security for Tenant’s obligations under this Lease, all rent from any such
subletting, and Landlord as assignee and as attorney-in-fact for Tenant, or a
receiver for Tenant appointed on Landlord’s application, may collect such rent
and apply it toward Tenant’s obligations under this Lease; except that, until
the occurrence of a Default, Tenant shall have the right to collect such rent.

(e) No Waiver. The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under the Lease. The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.

(f) Prior Conduct of Proposed Transferee. Notwithstanding any other provision of
this Section 22, if (i) the proposed assignee or sublessee of Tenant has been
required by any prior landlord, lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property,
where the contamination resulted from such party’s action or use of the property
in question, (ii) the proposed assignee or sublessee is subject to an
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.

23. Estoppel Certificate. Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that there are not
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be requested
thereon. Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a part. Tenant’s failure to deliver such statement within such time shall,
at the option of Landlord,

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 24

 

constitute a Default under this Lease, and, in any event shall be conclusive
upon Tenant that the Lease is in full force and effect and without modification
except as may be represented by Landlord in any certificate prepared by Landlord
and delivered to Tenant for execution.

24. Quiet Enjoyment. So long as Tenant is not in Default under this Lease,
Tenant shall, subject to the terms of this Lease, at all times during the Term,
have peaceful and quiet enjoyment of the Premises against any person claiming
by, through or under Landlord.

25. Prorations. All prorations required or permitted to be made hereunder shall
be made on the basis of a 360 day year and 30 day months.

26. Rules and Regulations. Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations at any time
or from time to time established by Landlord covering use of the Premises and
the Project. The current rules and regulations are attached hereto as Exhibit E.
If there is any conflict between said rules and regulations and other provisions
of this Lease, the terms and provisions of this Lease shall control. Landlord
shall not have any liability or obligation for the breach of any rules or
regulations by other tenants in the Project and shall not enforce such rules and
regulations in a discriminatory manner.

27. Subordination. This Lease and Tenant’s interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage. Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder. Tenant agrees upon demand to execute, acknowledge and
deliver such instruments, confirming such subordination, and such instruments of
attornment as shall be requested by any such Holder, provided any such
instruments contain appropriate non-disturbance provisions assuring Tenant’s
quiet enjoyment of the Premises as set forth in Section 24 hereof. Tenant hereby
appoints Landlord attorney-in-fact for Tenant irrevocably (such power of
attorney being coupled with an interest) to execute, acknowledge and deliver any
such instrument and instruments for and in the name of Tenant and to cause any
such instrument to be recorded. Notwithstanding the foregoing, any such Holder
may at any time subordinate its Mortgage to this Lease, without Tenant’s
consent, by notice in writing to Tenant, and thereupon this Lease shall be
deemed prior to such Mortgage without regard to their respective dates of
execution, delivery or recording and in that event such Holder shall have the
same rights with respect to this Lease as though this Lease had been executed
prior to the execution, delivery and recording of such Mortgage and had been
assigned to such Holder. The term “Mortgage” whenever used in this Lease shall
be deemed to include deeds of trust, security assignments and any other
encumbrances, and any reference to the “Holder” of a Mortgage shall be deemed to
include the beneficiary under a deed of trust.

28. Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted. At least 3 months prior to
the surrender of the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to remain in the Premises) at the expiration
or earlier termination of the Term, free from any residual impact from the
Tenant HazMat Operations and otherwise released for unrestricted use and
occupancy (the “Surrender Plan”). Such Surrender Plan shall be accompanied by a
current listing of (i) all Hazardous Materials licenses and permits held by or
on behalf of any Tenant Party with respect to the Premises, and (ii) all
Hazardous Materials used, stored,

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 25

 

handled, treated, generated, released or disposed of from the Premises, and
shall be subject to the review and approval of Landlord’s environmental
consultant. In connection with the review and approval of the Surrender Plan,
upon the request of Landlord, Tenant shall deliver to Landlord or its consultant
such additional non-proprietary information concerning Tenant HazMat Operations
as Landlord shall reasonably request. On or before such surrender, Tenant shall
deliver to Landlord evidence that the approved Surrender Plan shall have been
satisfactorily completed and Landlord shall have the right, subject to
reimbursement at Tenant’s expense as set forth below, to cause Landlord’s
environmental consultant to inspect the Premises and perform such additional
procedures as may be deemed reasonably necessary to confirm that the Premises
are, as of the effective date of such surrender or early termination of the
Lease, free from any residual impact from Tenant HazMat Operations. Tenant shall
reimburse Landlord, as Additional Rent, for the actual out-of pocket expense
incurred by Landlord for Landlord’s environmental consultant to review and
approve the Surrender Plan and to visit the Premises and verify satisfactory
completion of the same, which cost shall not exceed $5,000. Landlord shall have
the unrestricted right to deliver such Surrender Plan and any report by
Landlord’s environmental consultant with respect to the surrender of the
Premises to third parties.

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key. Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property. All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

29. Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, TENANT AND LANDLORD
WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

30. Environmental Requirements.

(a) Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party. If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 26

 

otherwise occurs during the Term or any holding over, Tenant hereby indemnifies
and shall defend and hold Landlord, its officers, directors, employees, agents
and contractors harmless from any and all actions (including, without
limitation, remedial or enforcement actions of any kind, administrative or
judicial proceedings, and orders or judgments arising out of or resulting
therefrom), costs, claims, damages (including, without limitation, punitive
damages and damages based upon diminution in value of the Premises or the
Project, or the loss of, or restriction on, use of the Premises or any portion
of the Project), expenses (including, without limitation, attorneys’,
consultants’ and experts’ fees, court costs and amounts paid in settlement of
any claims or actions), fines, forfeitures or other civil, administrative or
criminal penalties, injunctive or other relief (whether or not based upon
personal injury, property damage, or contamination of, or adverse effects upon,
the environment, water tables or natural resources), liabilities or losses
(collectively, “Environmental Claims”) which arise during or after the Term as a
result of such contamination. This indemnification of Landlord by Tenant
includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remedial, removal,
or restoration work required by any federal, state or local Governmental
Authority because of Hazardous Materials present in the air, soil or ground
water above, on, or under the Premises. Without limiting the foregoing, if the
presence of any Hazardous Materials on the Premises, the Project or any adjacent
property caused or permitted by Tenant or any Tenant Party results in any
contamination of the Premises, the Project or any adjacent property, Tenant
shall promptly take all actions at its sole expense and in accordance with
applicable Environmental Requirements as are necessary to return the Premises,
the Project or any adjacent property to the condition existing prior to the time
of such contamination, provided that Landlord’s approval of such action shall
first be obtained, which approval shall not unreasonably be withheld so long as
such actions would not potentially have any material adverse long-term or
short-term effect on the Premises or the Project. Notwithstanding anything to
the contrary contained in this Section 30, Tenant shall not be responsible for,
and the indemnification and hold harmless obligation set forth in this paragraph
shall not apply to (i) contamination in the Premises which Tenant can prove
existed in the Premises immediately prior to the Commencement Date, or (ii) the
presence of any Hazardous Materials in the Premises which Tenant can prove
migrated from outside of the Premises into the Premises, unless in either case,
the presence of such Hazardous Materials (x) is the result of a breach by Tenant
of any of its obligations under this Lease, or (y) was caused, contributed to or
exacerbated by Tenant or any Tenant Party.

(b) Business. Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use. Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements. As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials to be brought upon, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises and setting forth any and all governmental approvals or permits
required in connection with the presence, use, storage, handling, treatment,
generation, release or disposal of such Hazardous Materials on or from the
Premises (“Hazardous Materials List”). Tenant shall deliver to Landlord an
updated Hazardous Materials List at least once a year and shall also deliver an
updated list before any new Hazardous Material is brought onto, kept, used,
stored, handled, treated, generated on, or released or disposed of from, the
Premises. Tenant shall deliver to Landlord true and correct copies of the
following documents (the “Haz Mat Documents”) relating to the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
prior to the Commencement Date, or if unavailable at that time, concurrent with
the receipt from or submission to a Governmental Authority: permits; approvals;
reports and correspondence; storage and management plans, notice of violations
of any Legal Requirements; plans relating to the installation of any storage
tanks to be installed in or under the Project (provided, said installation of
tanks shall only be permitted after Landlord has given Tenant its written
consent to do so, which consent may be withheld in Landlord’s sole and absolute
discretion); all closure plans or any other documents required by any and all
federal, state and local Governmental Authorities for any storage tanks
installed in, on or under the Project for the closure of any such tanks; and a
Surrender Plan (to the extent surrender in accordance with Section 28 cannot be
accomplished in 3 months). Tenant is not required, however, to provide Landlord
with any portion(s) of the Haz Mat Documents containing information of a
proprietary nature which, in and of themselves, do not contain a

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 27

 

reference to any Hazardous Materials or hazardous activities. It is not the
intent of this Section to provide Landlord with information which could be
detrimental to Tenant’s business should such information become possessed by
Tenant’s competitors.

(c) Tenant Representation and Warranty. Tenant hereby represents and warrants to
Landlord that (i) neither Tenant nor any of its legal predecessors has been
required by any prior landlord, lender or Governmental Authority at any time to
take remedial action in connection with Hazardous Materials contaminating a
property which contamination was permitted by Tenant of such predecessor or
resulted from Tenant’s or such predecessor’s action or use of the property in
question, and (ii) Tenant is not subject to any enforcement order issued by any
Governmental Authority in connection with the use, storage, handling, treatment,
generation, release or disposal of Hazardous Materials (including, without
limitation, any order related to the failure to make a required reporting to any
Governmental Authority). If Landlord determines that this representation and
warranty was not true as of the date of this lease, Landlord shall have the
right to terminate this Lease in Landlord’s sole and absolute discretion.

(d) Testing. Landlord shall have the right to conduct annual tests of the
Premises to determine whether any contamination of the Premises or the Project
has occurred as a result of Tenant’s use. Tenant shall be required to pay the
cost of such annual test of the Premises; provided, however, that if Tenant
conducts its own tests of the Premises using third party contractors and test
procedures acceptable to Landlord which tests are certified to Landlord,
Landlord shall accept such tests in lieu of the annual tests to be paid for by
Tenant. In addition, at any time, and from time to time, prior to the expiration
or earlier termination of the Term, Landlord shall have the right to conduct
appropriate tests of the Premises and the Project to determine if contamination
has occurred as a result of Tenant’s use of the Premises. Access to the Premises
for such testing shall be granted to Landlord upon Landlord’s prior notice to
Tenant and at such times as to minimize, so far as may be reasonable under the
circumstances, disturbance to Tenant’s operations. In connection with such
testing, upon the request of Landlord, Tenant shall deliver to Landlord or its
consultant such non-proprietary information concerning the use of Hazardous
Materials in or about the Premises by Tenant or any Tenant Party. If
contamination has occurred for which Tenant is liable under this Section 30,
Tenant shall pay all costs to conduct such tests. If no such contamination is
found, Landlord shall pay the costs of any such tests performed (which shall not
constitute an Operating Expense). Landlord shall provide Tenant with a copy of
all third party, non-confidential reports and tests of the Premises made by or
on behalf of Landlord during the Term without representation or warranty and
subject to a confidentiality agreement. Tenant shall, at its sole cost and
expense, promptly and satisfactorily remediate any environmental conditions
identified by such testing in accordance with all Environmental Requirements.
Landlord’s receipt of or satisfaction with any environmental assessment in no
way waives any rights which Landlord may have against Tenant.

(e) Control Areas. Tenant shall be allowed to utilize the lesser of (i) up to
its pro rata share of the Hazardous Materials inventory within any control area
or zone (located within the Premises), as designated by the applicable building
code, for chemical use or storage, or (ii) the share of the existing control
area or zone allocated to Tenant pursuant to Exhibit J. As used in the preceding
sentence, Tenant’s pro rata share of any control areas or zones located within
the Premises shall be determined based on the rentable square footage that
Tenant leases within the applicable control area or zone. For purposes of
example only, if a control area or zone contains 10,000 rentable square feet and
2,000 rentable square feet of a tenant’s premises are located within such
control area or zone (while such premises as a whole contains 5,000 rentable
square feet), the applicable tenant’s pro rata share of such control area would
be 20%.

(f) Underground Tanks. If underground or other storage tanks storing Hazardous
Materials located on the Premises or the Project are used by Tenant or are
hereafter placed on the Premises or the Project by Tenant, Tenant shall install,
use, monitor, operate, maintain, upgrade and manage such storage tanks, maintain
appropriate records, obtain and maintain appropriate insurance, implement
reporting procedures, properly close any underground storage tanks, and take or
cause to be taken all other actions necessary or required under applicable state
and federal Legal Requirements, as such now exists or may hereafter be adopted
or amended in connection with the installation, use, maintenance, management,
operation, upgrading and closure of such storage tanks.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 28

 

(g) Tenant’s Obligations. Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease. During any period of
time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials (including, without limitation, the release and termination of any
licenses or permits restricting the use of the Premises and the completion of
the approved Surrender Plan), Tenant shall continue to pay the full Rent in
accordance with this Lease for any portion of the Premises not relet by Landlord
in Landlord’s sole discretion, which Rent shall be prorated daily.

(h) Definitions. As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following: the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term “Hazardous Materials”
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic, or regulated by reason of its impact or
potential impact on humans, animals and/or the environment under any
Environmental Requirements, asbestos and petroleum, including crude oil or any
fraction thereof, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel (or mixtures of natural gas and such synthetic gas). As defined
in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.

31. Tenant’s Remedies/Limitation of Liability. Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary). Upon any default by Landlord, Tenant shall give notice by registered
or certified mail to any Holder of a Mortgage covering the Premises and to any
landlord of any lease of property in or on which the Premises are located and
Tenant shall offer such Holder and/or landlord a reasonable opportunity to cure
the default, including time to obtain possession of the Project by power of sale
or a judicial action if such should prove necessary to effect a cure; provided
Landlord shall have furnished to Tenant in writing the names and addresses of
all such persons who are to receive such notices. All obligations of Landlord
hereunder shall be construed as covenants, not conditions; and, except as may be
otherwise expressly provided in this Lease, Tenant may not terminate this Lease
for breach of Landlord’s obligations hereunder.

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises. Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

32. Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose. Landlord and Landlord’s
representatives may enter the Premises during business hours on not less than 48
hours advance written notice (except in the case of emergencies in which case no
such notice shall be required and such entry may be at any time) for the purpose
of effecting any such repairs, inspecting the Premises, showing the Premises to
prospective purchasers and, during the last year of the Term, to prospective
tenants or for any other business purpose. Landlord may erect a suitable sign on
the Premises stating the Premises are available to let or that the Project is
available for sale. Landlord may grant easements, make public dedications,
designate Common Areas and create restrictions on or about the Premises,
provided that no such easement, dedication, designation or restriction
materially, adversely affects Tenant’s use or occupancy of the Premises for the
Permitted Use. At Landlord’s request, Tenant

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 29

 

shall execute such instruments as may be necessary for such easements,
dedications or restrictions. Tenant shall at all times, except in the case of
emergencies, have the right to escort Landlord or its agents, representatives,
contractors or guests while the same are in the Premises, provided such escort
does not materially and adversely affect Landlord’s access rights hereunder.
Landlord shall use reasonable efforts to comply with Tenant’s written protocol
with respect to entering the Premises; provided, however, that a copy of the
same has previously provided been to Landlord.

33. Security. Tenant acknowledges and agrees that security devices and services,
if any, while intended to deter crime may not in given instances prevent theft
or other criminal acts and that Landlord is not providing any security services
with respect to the Premises, the Shared Conference Facility or the Common
Areas. Tenant agrees that Landlord shall not be liable to Tenant for, and Tenant
waives any claim against Landlord with respect to, any loss by theft or any
other damage suffered or incurred by Tenant in connection with any unauthorized
entry into the Premises, the Shared Conference Facility or Common Areas, or any
other breach of security with respect to the Premises, the Shared Conference
Facility, Common Areas or other portion of the Project. Tenant shall be solely
responsible for the personal safety of Tenant’s officers, employees, agents,
contractors, guests and invitees while any such person is in, on or about the
Premises and/or the Project. Tenant shall at Tenant’s cost obtain insurance
coverage to the extent Tenant desires protection against such criminal acts.

34. Force Majeure. Landlord shall not be responsible or liable for delays in the
performance of its obligations hereunder when caused by, related to, or arising
out of acts of God, sinkholes or subsidence, strikes, lockouts, or other labor
disputes, embargoes, quarantines, weather, national, regional, or local
disasters, calamities, or catastrophes, inability to obtain labor or materials
(or reasonable substitutes therefor) at reasonable costs or failure of, or
inability to obtain, utilities necessary for performance, governmental
restrictions, orders, limitations, regulations, or controls, national
emergencies, delay in issuance or revocation of permits, enemy or hostile
governmental action, terrorism, insurrection, riots, civil disturbance or
commotion, fire or other casualty, and other causes or events beyond the
reasonable control of Landlord (“Force Majeure”).

35. Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than CB Richard Ellis-N.E. Partners and Cushman & Wakefield
of Massachusetts. Landlord and Tenant each hereby agree to indemnify and hold
the other harmless from and against any claims by any Broker, other than the
brokers, if any named in this Section 35, claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this leasing transaction.

36. Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY:
(A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR (AND TENANT
AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR INJURY, WHETHER
ACTUAL OR CONSEQUENTIAL TO: TENANT’S PERSONAL PROPERTY OF EVERY KIND AND
DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT, INVENTORY,
SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS, PRODUCT,
SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER RECORDS OF
EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL INCOME DERIVED
OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE TO LANDLORD FOR
ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER
THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE
STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY PROCEEDS
FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT
OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND
(C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST LANDLORD IN
CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY
OR ASSETS OF LANDLORD OR

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 30

 

ANY OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS. UNDER
NO CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR
FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

37. Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

38. Signs; Exterior Appearance. Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion: (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises. Interior signage at Tenant’s main
entrance and the directory tablet shall be inscribed, painted or affixed for
Tenant by Landlord at the sole cost and expense of Landlord, and shall be in a
location and of a size, color and type acceptable to Landlord. Nothing may be
placed on the exterior of corridor walls or corridor doors other than Landlord’s
standard lettering. The directory tablet shall be provided exclusively for the
display of the name and location of tenants.

39. Rights of First Refusal.

(a) Fourth Floor Right. Each time during the Base Term and the first Extension
Term that Landlord intends to accept a written proposal or deliver a counter
proposal which Landlord would be willing to accept (the “Fourth Floor Pending
Deal”) to lease the Fourth Floor ROFR Space (as hereinafter defined) to a third
party, Landlord shall deliver to Tenant written notice (the “Fourth Floor
Pending Deal Notice”) of the existence of such Fourth Floor Pending Deal. For
purposes of this Section 39(a), “Fourth Floor ROFR Space” shall mean that
certain approximately 15,077 rentable square feet of space that is contiguous to
the portion of the Premises located on the fourth floor of the Building, a shown
on Exhibit I-1, which is not occupied by a tenant or which is occupied by a then
existing tenant whose lease is expiring within 9 months or less and such tenant
does not wish to renew (whether or not such tenant has a right to renew) its
occupancy of such space. Tenant shall be entitled to exercise its right under
this Section 39(a) only with respect to the entire Fourth Floor ROFR Space
described in such Fourth Floor Pending Deal Notice (“Fourth Floor Identified
Space”). Within 5 business days after Tenant’s receipt of the Fourth Floor
Pending Deal Notice, Tenant shall deliver to Landlord written notice (the
“Fourth Floor Space Acceptance Notice”) if Tenant elects to lease the Fourth
Floor Identified Space. Tenant’s right to receive the Fourth Floor Pending Deal
Notice and election to lease or not lease the Fourth Floor ROFR Space pursuant
to this Section 39(a) is hereinafter referred to as the “Fourth Floor Right of
First Refusal.” If Tenant elects to lease the Fourth Floor Identified Space by
delivering the Fourth Floor Space Acceptance Notice within the required 5
business day period, Tenant shall be deemed to agree to lease the Fourth Floor
Identified Space on the same general terms and conditions as this Lease except
that the terms of this Lease shall be modified to reflect the terms of the
Fourth Floor Pending Deal Notice for the rental of the Fourth Floor Identified
Space; provided, however, that notwithstanding anything to the contrary
contained in the Fourth Floor Pending Deal Notice, (i) the term of the Lease
with respect to the Fourth Floor Identified Space shall be co-terminous with the
Term of the Lease with respect to the then existing Premises, (ii) if Tenant
exercises its Fourth Floor Right of First Refusal during the last 36 months of
the Base Term, then Tenant shall be deemed to have elected to exercise its first
Extension Right pursuant to Section 40(a) (with respect to both the then
existing Premises and the Fourth Floor Identified Space), (iii) if Tenant
exercises its Fourth Floor right of First Refusal during the last 36 months of
the first Extension Term, Tenant shall be deemed to have elected to

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 31

 

exercise its second Extension Right pursuant to Section 40(a) (with respect to
both the then existing Premises and the Fourth Floor Identified Space), and
(iv) if the term of the Lease for the Fourth Floor Identified Space contemplated
in the Fourth Floor Pending Deal would have been longer than the term of this
Lease (as extended, if applicable, pursuant to clauses (ii) and/or (iii) above)
with respect to the then existing Premises, the economic concessions
contemplated in the Fourth Floor Pending Deal may, at Landlord’s option, be
ratably adjusted to account for the shorter term. Notwithstanding anything to
the contrary contained herein, in no event shall the Work Letter apply to the
Fourth Floor Identified Space. If Tenant fails to deliver a Fourth Floor Space
Acceptance Notice to Landlord within the required 5 business day period, Tenant
shall be deemed to have waived its rights under this Section 39(a) to lease the
Fourth Floor Identified Space, and Landlord shall have the right to lease the
Fourth Floor Identified Space to the third party subject to the Fourth Floor
Pending Deal (or an affiliate of such third party) (“Fourth Floor Pending Deal
Party”) on substantially the same business terms and conditions set forth in the
Fourth Floor Pending Deal Notice. Notwithstanding the foregoing, Tenant’s Fourth
Floor Right of First Refusal shall be restored if Landlord fails to enter into
an agreement to lease the Fourth Floor Identified Space to the Fourth Floor
Pending Deal Party within 120 days after Landlord’s delivery of the Fourth Floor
Pending Deal Notice to Tenant. Furthermore, Tenant’s Fourth Floor Right of First
Refusal shall be null and void and of no further force or effect after (x) the
date that is 9 months prior to the expiration of the Base Term if Tenant has not
exercised its first Extension Right pursuant to Section 40(a), and (y) the date
that is 9 months prior to the expiration of the first Extension Term if Tenant
has not exercised its second Extension Right. This paragraph shall be null and
void and the Fourth Floor Right of First Refusal shall not apply during the
second Extension Term.

(b) Third Floor Right. Each time during the Base Term and the first Extension
Term that Landlord intends to accept a written proposal or deliver a counter
proposal which Landlord would be willing to accept (the “Third Floor Pending
Deal”) to lease the Third Floor ROFR Space (as hereinafter defined) to a third
party, Landlord shall deliver to Tenant written notice (the “Third Floor Pending
Deal Notice”) of the existence of such Third Floor Pending Deal. For purposes of
this Section 39(b), “Third Floor ROFR Space” shall mean that certain
approximately 29,352 rentable square feet of space on the third floor of the
Building, a shown on Exhibit I-2, which is not occupied by a tenant or which is
occupied by a then existing tenant whose lease is expiring within 9 months or
less and such tenant does not wish to renew (whether or not such tenant has a
right to renew) its occupancy of such space. Tenant shall be entitled to
exercise its right under this Section 39(b) only with respect to the entire
Third Floor ROFR Space described in such Third Floor Pending Deal Notice (“Third
Floor Identified Space”). Within 5 business days after Tenant’s receipt of the
Third Floor Pending Deal Notice, Tenant shall deliver to Landlord written notice
(the “Third Floor Space Acceptance Notice”) if Tenant elects to lease the Third
Floor Identified Space. Tenant’s right to receive the Third Floor Pending Deal
Notice and election to lease or not lease the Third Floor ROFR Space pursuant to
this Section 39(b) is hereinafter referred to as the “Third Floor Right of First
Refusal.” If Tenant elects to lease the Third Floor Identified Space by
delivering the Third Floor Space Acceptance Notice within the required 5
business day period, Tenant shall be deemed to agree to lease the Third Floor
Identified Space on the same general terms and conditions as this Lease except
that the terms of this Lease shall be modified to reflect the terms of the Third
Floor Pending Deal Notice for the rental of the Third Floor Identified Space;
provided, however, that notwithstanding anything to the contrary contained in
the Third Floor Pending Deal Notice, (i) the term of the Lease with respect to
the Third Floor Identified Space shall be co-terminous with the Term of the
Lease with respect to the then existing Premises, (ii) if Tenant exercises its
Third Floor Right of First Refusal during the last 36 months of the Base Term,
then Tenant shall be deemed to have elected to exercise its first Extension
Right pursuant to Section 40(a) (with respect to both the then existing Premises
and the Third Floor Identified Space), (iii) if Tenant exercises its Third Floor
Right of First Refusal during the last 36 months of the first Extension Term,
Tenant shall be deemed to have elected to exercise its second Extension Right
pursuant to Section 40(a) (with respect to both the then existing Premises and
the Third Floor Identified Space), and (iv) if the term of the Lease for the
Third Floor Identified Space contemplated in the Third Floor Pending Deal would
have been longer than the term of this Lease (as extended, if applicable,
pursuant to clauses (ii) and/or (iii) above) with respect to the then existing
Premises, the economic concessions contemplated in the Third Floor Pending Deal
may, at Landlord’s option be ratably adjusted to account for the shorter term.
Notwithstanding anything to the contrary contained herein, in no event shall the
Work Letter apply to the Third Floor Identified Space. If

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 32

 

Tenant fails to deliver a Third Floor Space Acceptance Notice to Landlord within
the required 5 business day period, Tenant shall be deemed to have waived its
rights under this Section 39(a) to lease the Third Floor Identified Space, and
Landlord shall have the right to lease the Third Floor Identified Space to the
third party subject to the Third Floor Pending Deal (or an affiliate of such
third party) (“Third Floor Pending Deal Party”) on substantially the same
business terms and conditions set forth in the Third Floor Pending Deal Notice.
Notwithstanding the foregoing, Tenant’s Third Floor Right of First Refusal shall
be restored if Landlord fails to enter into an agreement to lease the Third
Floor Identified Space to the Third Floor Pending Deal Party within 120 days
after Landlord’s delivery of the Third Floor Pending Deal Notice to Tenant.
Furthermore, Tenant’s Third Floor Right of First Refusal shall be null and void
and of no further force or effect after (x) the date that is 9 months prior to
the expiration of the Base Term if Tenant has not exercised its first Extension
Right pursuant to Section 40(a), and (y) the date that is 9 months prior to the
expiration of the first Extension Term if Tenant has not exercised its second
Extension Right. This paragraph shall be null and void and the Third Floor Right
of First Refusal shall not apply during the second Extension Term.

(c) Amended Lease. If (i) Tenant fails to timely deliver a Fourth Floor Space
Acceptance Notice or Third Floor Space Acceptance Notice, as applicable, or
(ii) after the expiration of a period of 15 days after Landlord’s delivery to
Tenant of a lease amendment or lease agreement for Tenant’s lease of the Fourth
Floor Identified Space or Third Floor Identified Space, as applicable, no lease
amendment or lease agreement for the Fourth Floor Identified Space or Third
Floor Identified Space, as applicable, acceptable to both parties each in their
sole and absolute discretion, has been executed, Tenant shall be deemed to have
forever waived its right to lease the Fourth Floor Identified Space or Third
Floor Identified Space, as applicable.

(d) Notwithstanding the above, the Fourth Floor Right of First Refusal and the
Third Floor Right of First Refusal shall, at Landlord’s option, not be in effect
and may not be exercised by Tenant:

(i) during any period of time that Tenant is in default under any provision of
the Lease beyond any applicable notice and cure periods; or

(ii) if Tenant has been in Default under any provision of the Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period prior
to the date on which Tenant seeks to exercise the Fourth Floor Right of First
Refusal and the Third Floor Right of First Refusal.

(e) Termination. The Fourth Floor Right of First Refusal and the Third Floor
Right of First Refusal shall, at Landlord’s option, terminate and be of no
further force or effect even after Tenant’s due and timely exercise of the
Fourth Floor Right of First Refusal and the Third Floor Right of First Refusal,
if, after such exercise, but prior to the commencement date of the lease of such
Fourth Floor Identified Space or Third Floor Identified Space, as applicable,
(i) Tenant fails to timely cure any default by Tenant under the Lease; or
(ii) Tenant has Defaulted 3 or more times during the period from the date of the
exercise of the Fourth Floor Right of First Refusal and the Third Floor Right of
First Refusal to the date of the commencement of the lease of the Fourth Floor
Identified Space or Third Floor Identified Space, as applicable, whether or not
such Defaults are cured.

(f) Rights Personal. The Fourth Floor Right of First Refusal and the Third Floor
Right of First Refusal are personal to Tenant and are not assignable without
Landlord’s consent, which may be granted or withheld in Landlord’s sole
discretion separate and apart from any consent by Landlord to an assignment of
Tenant’s interest in the Lease, except that they may be assigned in connection
with any Permitted Assignment of this Lease.

(g) No Extensions. The period of time within which the Fourth Floor Right of
First Refusal and the Third Floor Right of First Refusal may be exercised shall
not be extended or enlarged by reason of Tenant’s inability to exercise the
Fourth Floor Right of First Refusal and the Third Floor Right of First Refusal.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 33

 

40. Right to Extend Term. Tenant shall have the right to extend the Term of the
Lease upon the following terms and conditions:

(a) Extension Rights. Tenant shall have 2 consecutive rights (each, an
“Extension Right”) to extend the term of this Lease for 5 years each (each, an
“Extension Term”) on the same terms and conditions as this Lease (other than
with respect to Base Rent and the Work Letter) by giving Landlord written notice
of its election to exercise each Extension Right at least 9 months prior to the
expiration of the Base Term of the Lease or the expiration of any prior
Extension Term.

Upon the commencement of any Extension Term, Base Rent shall be payable at the
Market Rate (as defined below). Base Rent shall thereafter be adjusted on each
annual anniversary of the commencement of such Extension Term by a percentage as
determined by Landlord and agreed to by Tenant at the time the Market Rate is
determined. As used herein, “Market Rate” shall mean the then market rental rate
as determined by Landlord and agreed to by Tenant. In addition, Landlord may
impose a market rent for the parking rights provided hereunder.

If, on or before the date which is 180 days prior to the expiration of the Base
Term of this Lease, Tenant has not agreed with Landlord’s determination of the
Market Rate and the rent escalations during the Extension Term after negotiating
in good faith, Tenant shall be deemed to have elected arbitration as described
in Section 40(b). Tenant acknowledges and agrees that, if Tenant has elected to
exercise the Extension Right by delivering notice to Landlord as required in
this Section 40(a), Tenant shall have no right thereafter to rescind or elect
not to extend the term of the Lease for the Extension Term.

(b) Arbitration.

(i) Within 10 days of Tenant’s notice to Landlord of its election (or deemed
election) to arbitrate Market Rate and escalations, each party shall deliver to
the other a proposal containing the Market Rate and escalations that the
submitting party believes to be correct (“Extension Proposal”). If either party
fails to timely submit an Extension Proposal, the other party’s submitted
proposal shall determine the Base Rent and escalations for the Extension Term.
If both parties submit Extension Proposals, then Landlord and Tenant shall meet
within 7 days after delivery of the last Extension Proposal and make a good
faith attempt to mutually appoint a single Arbitrator (and defined below) to
determine the Market Rate and escalations. If Landlord and Tenant are unable to
agree upon a single Arbitrator, then each shall, by written notice delivered to
the other within 10 days after the meeting, select an Arbitrator. If either
party fails to timely give notice of its selection for an Arbitrator, the other
party’s submitted proposal shall determine the Base Rent for the Extension Term.
The 2 Arbitrators so appointed shall, within 5 business days after their
appointment, appoint a third Arbitrator. If the 2 Arbitrators so selected cannot
agree on the selection of the third Arbitrator within the time above specified,
then either party, on behalf of both parties, may request such appointment of
such third Arbitrator by application to any state court of general jurisdiction
in the jurisdiction in which the Premises are located, upon 10 days prior
written notice to the other party of such intent.

(ii) The decision of the Arbitrator(s) shall be made within 30 days after the
appointment of a single Arbitrator or the third Arbitrator, as applicable. The
decision of the single Arbitrator shall be final and binding upon the parties.
The average of the two closest Arbitrators in a three Arbitrator panel shall be
final and binding upon the parties. Each party shall pay the fees and expenses
of the Arbitrator appointed by or on behalf of such party and the fees and
expenses of the third Arbitrator shall be borne equally by both parties. If the
Market Rate and escalations are not determined by the first day of the Extension
Term, then Tenant shall pay Landlord Base Rent in an amount equal to the Base
Rent in effect immediately prior to the Extension Term and increased by the Rent
Adjustment Percentage until such determination is made. After the determination
of the Market Rate and escalations, the parties shall make any necessary
adjustments to such payments made by Tenant. Landlord and Tenant shall then
execute an amendment recognizing the Market Rate and escalations for the
Extension Term.

(iii) An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and: (i) shall be (A) a
member of the American Institute of Real Estate Appraisers with not less than 10
years of experience in the appraisal of improved office and high tech industrial
real estate in the greater Boston metropolitan area, or (B) a licensed
commercial real estate broker with not less than 15 years experience
representing landlords and/or tenants in the leasing of high tech or life
sciences space in the greater Boston metropolitan area, (ii) devoting
substantially all of their time to professional appraisal or brokerage work, as
applicable, at the time of appointment and (iii) be in all respects impartial
and disinterested.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 34

 

(c) Rights Personal. Extension Rights are personal to Tenant and are not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that they may be assigned
in connection with any Permitted Assignment of this Lease.

(d) Exceptions. Notwithstanding anything set forth above to the contrary,
Extension Rights shall, at Landlord’s option, not be in effect and Tenant may
not exercise any of the Extension Rights:

(i) during any period of time that Tenant is in Default under any provision of
this Lease; or

(ii) if Tenant has been in Default under any provision of this Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise an Extension
Right, whether or not the Defaults are cured.

(e) No Extensions. The period of time within which any Extension Rights may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Rights.

(f) Termination. The Extension Rights shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
an Extension Right, if, after such exercise, but prior to the commencement date
of an Extension Term, (i) Tenant fails to timely cure any default by Tenant
under this Lease; or (ii) Tenant has Defaulted 3 or more times during the period
from the date of the exercise of an Extension Right to the date of the
commencement of the Extension Term, whether or not such Defaults are cured.

41. Notification of Asbestos.

(a) Notification of Asbestos. Landlord hereby notifies Tenant of the presence of
asbestos-containing materials (“ACMs”) and/or presumed asbestos-containing
materials (“PACMs”) within or about the Building in the location identified in
Exhibit H.

(b) Tenant Acknowledgement. Tenant hereby acknowledges receipt of the
notification in paragraph (a) of this Section 41 and understand that the purpose
of such notification is to make Tenant and any agents, employees, and
contractors of Tenant, aware of the presence of ACMs and/or PACMs within or
about the Building in order to avoid or minimize any damage to or disturbance of
such ACMs and/or PACMs.

/s/ CNG

 

Tenant’s Initials

(c) Acknowledgement from Contractors/Employees. Tenant shall give Landlord at
least 14 days’ prior written notice before conducting, authorizing or permitting
any of the activities listed below within or about the Building, and before
soliciting bids from any person to perform such services. Such notice shall
identify or describe the proposed scope, location, date and time of such
activities and the name, address and telephone number of each person who may be
conducting such activities.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 35

 

Thereafter, Tenant shall grant Landlord reasonable access to the Building, to
determine whether any ACMs or PACMs will be disturbed in connection with such
activities. Tenant shall not solicit bids from any person for the performance of
such activities without Landlord’s prior written approval. Upon Landlord’s
request, Tenant shall deliver to Landlord a copy of a signed acknowledgement
from any contractor, agent, or employee of Tenant acknowledging receipt of
information describing the presence of ACMs and/or PACMs within or about the
Building in the locations identified in Exhibit H prior to the commencement of
such activities. Nothing in this Section 41 shall be deemed to expand Tenant’s
rights under this Lease or otherwise to conduct, authorize or permit any such
activities.

(i) Removal of thermal system insulation (“TSI”) and surfacing ACMs and PACMs
(i.e., sprayed-on or troweled-on material, e.g., textured ceiling paint or
fireproofing material);

(ii) Removal of ACMs or PACMs that are not TSI or surfacing ACMs or PACMs; or

(iii) Repair and maintenance of operations that are likely to disturb ACMs or
PACMs.

42. Roof Equipment. As long as Tenant is not in default under this Lease, Tenant
shall have the right at its sole cost and expense, subject to compliance with
all Legal Requirements, to install, maintain, and remove on the top of the roof
of the Building in a location designated by Landlord one or more satellite
dishes, communication antennae, or other equipment (all of which having a
diameter and height acceptable to Landlord) for the transmission or reception of
communication of signals as Tenant may from time to time desire (collectively,
“the “Roof Equipment”) on the following terms and conditions:

(a) Requirements. Tenant shall submit to Landlord (i) the plans and
specifications for the installation of the Roof Equipment, (ii) copies of all
required governmental and quasi-governmental permits, licenses, and
authorizations that Tenant will and must obtain at its own expense, with the
cooperation of Landlord, if necessary for the installation and operation of the
Roof Equipment, and (iii) an insurance policy or certificate of insurance
evidencing insurance coverage as required by this Lease and any other insurance
as reasonably required by Landlord for the installation and operation of Roof
Equipment. Landlord shall not unreasonably withhold or delay its approval for
the installation and operation of the Roof Equipment; provided, however, that
Landlord may reasonably withhold its approval if the installation or operation
of the Roof Equipment (A) may damage the structural integrity of the Building,
(B) may void, terminate, or invalidate any applicable roof warranty, (C) may
interfere with any service provided by Landlord or any tenant of the Building,
(D) may reduce the leasable space in the Building, or (E) is not properly
screened from the viewing public.

(b) No Damage to Roof. If installation of the Roof Equipment requires Tenant to
make any roof cuts or perform any other roofing work, such cuts shall only be
made to the roof area of the Building located directly above the Premises and
only in the manner designated in writing by Landlord; and any such installation
work (including any roof cuts or other roofing work) shall be performed by
Tenant, at Tenant’s sole cost and expense by a roofing contractor designated by
Landlord. If Tenant or its agents shall otherwise cause any damage to the roof
during the installation, operation, and removal of the Roof Equipment such
damage shall be repaired promptly at Tenant’s expense and the roof shall be
restored in the same condition it was in before the damage. Landlord shall not
charge Tenant Additional Rent for the installation and use of the Roof
Equipment. If, however, Landlord’s insurance premium or Tax assessment increases
as a result of the Roof Equipment, Tenant shall pay such increase as Additional
Rent within ten (10) days after receipt of a reasonably detailed invoice from
Landlord. Tenant shall not be entitled to any abatement or reduction in the
amount of Rent payable under this Lease if for any reason Tenant is unable to
use the Roof Equipment. In no event whatsoever shall the installation,
operation, maintenance, or removal of the Roof Equipment by Tenant or its agents
void, terminate, or invalidate any applicable roof warranty.

(c) Protection. The installation, operation, and removal of the Roof Equipment
shall be at Tenant’s sole risk. Tenant shall indemnify, defend, and hold
Landlord harmless from and against any and all claims, costs, damages,
liabilities and expenses (including, but not limited to, reasonable attorneys’
fees) of every kind and description that may arise out of or be connected in any
way with Tenant’s installation, operation, or removal of the Roof Equipment.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 36

 

(d) Removal. At the expiration or earlier termination of this Lease or the
discontinuance of the use of the Roof Equipment by Tenant, Tenant shall, at its
sole cost and expense, remove the Roof Equipment from the Building. Tenant shall
leave the portion of the roof where the Roof Equipment was located in good order
and repair, reasonable wear and tear excepted. If Tenant does not so remove the
Roof Equipment, Tenant hereby authorizes Landlord to remove and dispose of the
Roof Equipment and charge Tenant as Additional Rent for all costs and expenses
incurred by Landlord in such removal and disposal. Tenant agrees that Landlord
shall not be liable for any Roof Equipment or related property disposed of or
removed by Landlord.

(e) No Interference. Subject to the terms of Section 42(f) below, the Roof
Equipment shall not interfere with the proper functioning of any
telecommunications equipment or devices that have been installed or will be
installed by Landlord or for any other tenant or future tenant of the Building.
Tenant acknowledges that other existing tenant(s) may have approval rights over
the installation and operation of telecommunications equipment and devices on or
about the roof, and that Tenant’s right to install and operate the Roof
Equipment is subject and subordinate to the rights of such other tenants. Tenant
agrees that any other tenant of the Building that currently has or in the future
takes possession of any portion of the Building will be permitted to install
such telecommunication equipment that is of a type and frequency that will not
cause unreasonable interference to the Roof Equipment.

(f) Relocation. Landlord shall have the right, at its expense and after 60 days
prior notice to Tenant, to relocate the Roof Equipment to another site on the
roof of the Building as long as such site reasonably meets Tenant’s sight line
and interference requirements and does not unreasonably interfere with Tenant’s
use and operation of the Roof Equipment.

(g) Access. Landlord grants to Tenant the right of ingress and egress on a 24
hour 7 day per week basis to install, operate, and maintain the Roof Equipment.
Before receiving access to the roof of the Building, Tenant shall give Landlord
at least 24 hours’ advance written or oral notice, except in emergency
situations, in which case 2 hours’ advance oral notice shall be given by Tenant.
Landlord shall supply Tenant with the name, telephone, and pager numbers of the
contact individual(s) responsible for providing access during emergencies.

(h) Appearance. If permissible by Legal Requirements, the Roof Equipment shall
be painted the same color as the Building so as to render the Roof Equipment
virtually invisible from ground level.

(i) No Assignment. The right of Tenant to use and operate the Roof Equipment
shall be personal solely to Sarepta Therapeutics, Inc., and (i) no other person
or entity shall have any right to use or operate the Roof Equipment, other than
in connection with an assignment of this Lease pursuant to Section 22, or, so
long as such use is limited to the then-existing Roof Equipment, if any, in
connection with a sublease pursuant to Section 22, and (ii) Tenant shall not
assign, convey, or otherwise transfer to any person or entity any right, title,
or interest in all or any portion of the Roof Equipment or the use and operation
thereof, except in connection with an assignment of this Lease pursuant to
Section 22.

43. Miscellaneous.

(a) Notices. All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 37

 

(b) Joint and Several Liability. If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.

(c) Financial Information. Tenant shall furnish Landlord with true and complete
copies of (i) Tenant’s most recent audited annual financial statements within 90
days of the end of each of Tenant’s fiscal years during the Term, (ii) Tenant’s
most recent unaudited quarterly financial statements within 45 days of the end
of each of Tenant’s first three fiscal quarters of each of Tenant’s fiscal years
during the Term, (iii) at Landlord’s request from time to time, updated business
plans, including cash flow projections and/or pro forma balance sheets and
income statements, (iv) corporate brochures and/or profiles prepared by Tenant
for prospective investors, and (v) any other financial information or summaries
that Tenant typically provides to its lenders or shareholders, all of which
shall be treated by Landlord as confidential information belonging to Tenant.
Notwithstanding the foregoing, in no event shall Tenant be required to provide
any financial information to Landlord which Tenant does not otherwise prepare
(or cause to be prepared) for its own purposes.

(d) Recordation. Neither this Lease nor a memorandum of lease shall be filed by
or on behalf of Tenant in any public record. Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease.

(e) Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

(f) Not Binding Until Executed. The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

(g) Limitations on Interest. It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease. If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

(h) Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

(i) Time. Time is of the essence as to the performance of Tenant’s obligations
under this Lease.

(j) OFAC. Tenant, and all beneficial owners of Tenant, are currently (a) in
compliance with and shall at all times during the Term of this Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of this Lease be listed on, the Specially
Designated Nationals and Blocked Persons List maintained by OFAC and/or on any
other similar list maintained by OFAC or other governmental authority pursuant
to any authorizing statute, executive order, or regulation, and (c) not a person
or entity with whom a U.S. person is prohibited from conducting business under
the OFAC Rules.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 38

 

(k) Incorporation by Reference. All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

(l) Entire Agreement. This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.

(m) No Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Base Rent or any Additional Rent
will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction. Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

(n) Hazardous Activities. Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

[ Signatures on next page ]

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    215 First/Sarepta - Page 39

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT:

SAREPTA THERAPEUTICS, INC.,

a Delaware corporation

By:  

/s/ Christopher Garabedien

Its:  

President and Chief Executive Officer

LANDLORD:

ARE-MA REGION NO. 38, LLC,

a Delaware limited liability company

By:   Alexandria Real Estate Equities, L.P.,   a Delaware limited partnership,
managing member   By:   ARE-QRS Corp.,     a Maryland corporation, general
partner     By:  

/s/ Eric S. Johnson

    Its:  

Vice President of Real Estate Legal Affairs

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

215 First/Sarepta - Page 1

 

EXHIBIT A TO LEASE

DESCRIPTION OF PREMISES

 

LOGO [g551926ex101_pg40.jpg]

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

215 First/Sarepta - Page 2

 

LOGO [g551926ex101_pg41.jpg]

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

215 First/Sarepta - Page 3

 

LOGO [g551926ex101_pg42.jpg]

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

215 First/Sarepta - Page 4

 

LOGO [g551926ex101_pg43.jpg]

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

215 First/Sarepta - Page 5

 

LOGO [g551926ex101_pg44.jpg]

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

215 First/Sarepta - Page 1

 

EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

A certain parcel of land with the buildings thereon, in Cambridge, Middlesex
County, Massachusetts, known as and numbered 215 First Street, and bounded and
described as follows:

Beginning at the northwest corner of Athenaeum Street and First Street, said
point being the southeasterly corner of the parcel;

Thence running N 80 degrees 12’27” W, a distance of 399.30 feet along the
northerly line of said Athenaeum Street;

Thence turning and running N 09 degrees 43’10” E, a distance of 200.00 feet
along the easterly line of Second Street;

Thence turning and running S 80 degrees 12’27” E, a distance of 399.41 feet
along the southerly line of Munroe Street;

Thence turning and running S 09 degrees 45’06” W, a distance of 200.00 feet
along the westerly line of First Street to the point of beginning.

The above described parcel contains 79,871 square feet, more or less.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build    215 First/Sarepta - Page 1

 

EXHIBIT C TO LEASE

WORK LETTER

THIS WORK LETTER dated                     ,              (this “Work Letter”)
is made and entered into by and between ARE-MA REGION NO. 38, LLC, a Delaware
limited liability company (“Landlord”), and SAREPTA THERAPEUTICS, INC., a
Delaware corporation (“Tenant”), and is attached to and made a part of the Lease
Agreement dated                     ,              (the “Lease”), by and between
Landlord and Tenant. Any initially capitalized terms used but not defined herein
shall have the meanings given them in the Lease.

1. General Requirements.

(a) Tenant’s Authorized Representative. Tenant designates                     
and                      (either such individual acting alone, “Tenant’s
Representative”) as the only persons authorized to act for Tenant pursuant to
this Work Letter. Landlord shall not be obligated to respond to or act upon any
request, approval, inquiry or other communication (“Communication”) from or on
behalf of Tenant in connection with this Work Letter unless such Communication
is in writing from Tenant’s Representative. Tenant may change either Tenant’s
Representative at any time upon not less than 5 business days advance written
notice to Landlord. Neither Tenant nor Tenant’s Representative shall be
authorized to direct Landlord’s contractors in the performance of Landlord’s
Work (as hereinafter defined).

(b) Landlord’s Authorized Representative. Landlord designates Jeff McComish and
Joe Maguire (either such individual acting alone, “Landlord’s Representative”)
as the only persons authorized to act for Landlord pursuant to this Work Letter.
Tenant shall not be obligated to respond to or act upon any request, approval,
inquiry or other Communication from or on behalf of Landlord in connection with
this Work Letter unless such Communication is in writing from Landlord’s
Representative. Landlord may change either Landlord’s Representative at any time
upon not less than 5 business days advance written notice to Tenant. Landlord’s
Representative shall be the sole persons authorized to direct Landlord’s
contractors in the performance of Landlord’s Work.

(c) Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that: (i) TRG Builders shall be the general contractor for
the Tenant Improvements, (ii) Perkin & Will shall be the architect (the “TI
Architect”) for the Tenant Improvements, and (iii) and any subcontractors for
the Tenant Improvements shall be selected by Landlord, subject to Tenant’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed. Tenant shall have the right, at Tenant’s sole cost and expense (and not
as part of the TI Fund) to hire a third party project manager to oversee the
construction of the Tenant Improvements (“Tenant Manager”).

2. Tenant Improvements.

(a) Tenant Improvements Defined. As used herein, “Tenant Improvements” shall
mean all improvements to the Project of a fixed and permanent nature as shown on
the TI Construction Drawings, as defined in Section 2(c) below. Other than
Landlord’s Work (as defined in Section 3(a) below, Landlord shall not have any
obligation whatsoever with respect to the finishing of the Premises for Tenant’s
use and occupancy.

(b) Tenant’s Space Plans. Landlord and Tenant acknowledge and agree that the
plan prepared by the TI Architect attached hereto as Schedule 1 (the “Space
Plan”) and the Landlord/Tenant Scope Allocation Matrix attached hereto as
Schedule 2 (the “Allocation Matrix”) have been approved by both Landlord and
Tenant. Landlord and Tenant further acknowledge and agree that any changes to
the Space Plan and Allocation Matrix requested by Tenant constitute a Change
Request the cost of which changes shall be paid for out of the TI Fund. Tenant
shall be solely responsible for all costs incurred by Landlord to alter the
Building (or Landlord’s plans for the Building) as a result of Tenant’s
requested changes.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build    215 First/Sarepta - Page 2

 

(c) Working Drawings. Not later than 10 business days following the approval of
the Space Plan, Landlord shall cause the TI Architect to prepare and deliver to
Tenant for review and comment construction plans, specifications and drawings
for the Tenant Improvements (“TI Construction Drawings”), which TI Construction
Drawings shall be prepared substantially in accordance with the Space Plan.
Tenant shall be solely responsible for ensuring that the TI Construction
Drawings reflect Tenant’s requirements for the Tenant Improvements. Tenant shall
deliver its written comments on the TI Construction Drawings to Landlord not
later than 10 business days after Tenant’s receipt of the same; provided,
however, that Tenant may not disapprove any matter that is consistent with the
Space Plan without submitting a Change Request. Landlord and the TI Architect
shall consider all such comments in good faith and shall, within 10 business
days after receipt, notify Tenant how Landlord proposes to respond to such
comments, but Tenant’s review rights pursuant to the foregoing sentence shall
not delay the design or construction schedule for the Tenant Improvements. Any
disputes in connection with such comments shall be resolved in accordance with
Section 2(d) hereof. Provided that the design reflected in the TI Construction
Drawings is consistent with the Space Plan, Tenant shall approve the TI
Construction Drawings submitted by Landlord, unless Tenant submits a Change
Request. Once approved by Tenant, subject to the provisions of Section 4 below,
Landlord shall not materially modify the TI Construction Drawings except as may
be reasonably required in connection with the issuance of the TI Permit (as
defined in Section 3(b) below). Tenant shall be notified of any such
modifications required in connection with the issuance of the TI Permit and
Tenant shall have the right to reasonably approve any such modification that
will increase the cost of the Tenant Improvements.

(d) Approval and Completion. It is hereby acknowledged by Landlord and Tenant
that the permit set for the Tenant Improvements must be completed and approved
no later than May 28, 2013, and the TI Construction Drawings must be completed
and approved not later than June 7, 2013, in order for the Landlord’s Work to be
Substantially Complete by the Target Commencement Date (as defined in the
Lease). Upon any dispute regarding the design of the Tenant Improvements, which
is not settled within 10 business days after notice of such dispute is delivered
by one party to the other, Tenant may make the final decision regarding the
design of the Tenant Improvements, provided (i) Tenant acts reasonably and such
final decision is either consistent with or a compromise between Landlord’s and
Tenant’s positions with respect to such dispute, (ii) that all costs and
expenses resulting from any such decision by Tenant shall be payable out of the
TI Fund (as defined in Section 5(d) below), and (iii) Tenant’s decision will not
affect the base Building, structural components of the Building or any Building
systems. Any changes to the TI Construction Drawings following Landlord’s and
Tenant’s approval of same requested by Tenant shall be processed as provided in
Section 4 hereof.

3. Performance of Landlord’s Work.

(a) Definition of Landlord’s Work. As used herein, “Landlord’s Work” shall mean
both the work of constructing the improvements designated on the Allocation
Matrix as Landlord’s responsibility (“Base Building Work”) and the Tenant
Improvements. Notwithstanding anything to the contrary contained in this Work
Letter, Landlord shall cause, at Landlord’s sole cost and expense, the
remediation prior to the Commencement Date, in a manner acceptable to Landlord
in its sole and absolute discretion and otherwise in compliance with Legal
Requirements, of Hazardous Materials discovered in the Premises during the
construction of Landlord’s Work requiring remediation.

(b) Commencement and Permitting. Landlord shall commence construction of the
Tenant Improvements upon obtaining a building permit (the “TI Permit”)
authorizing the construction of the Tenant Improvements consistent with the TI
Construction Drawings approved by Tenant. The cost of obtaining the TI Permit
shall be payable from the TI Fund. Tenant shall assist Landlord in obtaining the
TI Permit. If any Governmental Authority having jurisdiction over the
construction of Landlord’s Work or any portion thereof shall impose terms or
conditions upon the construction thereof that: (i) are inconsistent with
Landlord’s obligations hereunder, (ii) increase the cost of constructing
Landlord’s Work, or (iii) will materially delay the construction of Landlord’s
Work, Landlord and Tenant shall reasonably and in good faith seek means by which
to mitigate or eliminate any such adverse terms and conditions.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build    215 First/Sarepta - Page 3

 

(c) Completion of Landlord’s Work. On or before the Target Commencement Date
(subject to Tenant Delays and Force Majeure delays), Landlord shall
substantially complete or cause to be substantially completed Landlord’s Work in
a good and workmanlike manner, in accordance with the TI Permit subject, in each
case, to Minor Variations and normal “punch list” items of a non-material nature
that do not interfere with the use of the Premises and shall obtain a temporary
certificate of occupancy or permit card issued by the applicable Governmental
Authority permitting occupancy of the Premises (“Substantial Completion” or
“Substantially Complete”). Upon Substantial Completion of Landlord’s Work,
Landlord shall require the TI Architect and the general contractor to execute
and deliver, for the benefit of Tenant and Landlord, a Certificate of
Substantial Completion in the form of the American Institute of Architects
(“AIA”) document G704. For purposes of this Work Letter, “Minor Variations”
shall mean any modifications reasonably required: (i) to comply with all
applicable Legal Requirements and/or to obtain or to comply with any required
permit (including the TI Permit); (ii) to comply with any request by Tenant for
modifications to Landlord’s Work; (iii) to comport with good design,
engineering, and construction practices that are not material; or (iv) to make
reasonable adjustments for field deviations or conditions encountered during the
construction of Landlord’s Work.

(d) Selection of Materials. Where more than one type of material or structure is
indicated on the TI Construction Drawings approved by Landlord and Tenant, the
option will be selected at Landlord’s reasonable discretion. As to all building
materials and equipment that Landlord is obligated to supply under this Work
Letter, Landlord shall select the manufacturer thereof in its reasonable
discretion.

(e) Delivery of the Premises. When Landlord’s Work is Substantially Complete,
subject to the remaining terms and provisions of this Section 3(e), Tenant shall
accept the Premises. Tenant’s taking possession and acceptance of the Premises
shall not constitute a waiver of: (i) any warranty with respect to workmanship
(including installation of equipment) or material (exclusive of equipment
provided directly by manufacturers), (ii) any non-compliance of Landlord’s Work
with applicable Legal Requirements, or (iii) any claim that Landlord’s Work was
not completed substantially in accordance with the TI Construction Drawings
(subject to Minor Variations and such other changes as are permitted hereunder)
(collectively, a “Construction Defect”). Tenant shall have one year after
Substantial Completion within which to notify Landlord of any such Construction
Defect discovered by Tenant, and Landlord shall use reasonable efforts to remedy
or cause the responsible contractor to remedy any such Construction Defect
within 30 days thereafter. Notwithstanding the foregoing, Landlord shall not be
in default under the Lease if the applicable contractor, despite Landlord’s
reasonable efforts, fails to remedy such Construction Defect within such 30-day
period.

Tenant shall be entitled to receive the benefit of all construction warranties
and manufacturer’s equipment warranties relating to equipment installed in the
Premises. If requested by Tenant, Landlord shall attempt to obtain extended
warranties from manufacturers and suppliers of such equipment, but the cost of
any such extended warranties shall be borne solely out of the TI Fund. Landlord
shall promptly undertake and complete, or cause to be completed, all punch list
items.

(f) Commencement Date Delay. Except as otherwise provided in the Lease, Delivery
of the Premises shall occur when Landlord’s Work has been Substantially
Completed, except to the extent that completion of Landlord’s Work shall have
been actually delayed by any one or more of the following causes (“Tenant
Delay”):

(i) Tenant’s Representative was not available to give or receive any
Communication or to take any other action within the time period required (or if
no time period is required, then within 2 business days) to be taken by Tenant
hereunder;

(ii) Tenant’s request for Change Requests (as defined in Section 4(a) below)
whether or not any such Change Requests are actually performed;

(iii) Construction of any Change Requests;

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build    215 First/Sarepta - Page 4

 

(iv) Tenant’s request for materials, finishes or installations requiring
unusually long lead times;

(v) Tenant’s delay in reviewing, revising or approving plans and specifications
beyond the periods set forth herein;

(vi) Tenant’s delay in providing information critical to the normal progression
of the Project. Tenant shall provide such information as soon as reasonably
possible, but in no event longer than one week after receipt of any request for
such information from Landlord;

(vii) Any delays caused by Tenant’s Manager;

(viii) Tenant’s delay in making payments to Landlord for Excess TI Costs (as
defined in Section 5(d) below); or

(ix) Any other act or omission by Tenant or any Tenant Party (as defined in the
Lease), or persons employed by any of such persons.

If Delivery is delayed for any of the foregoing reasons, then Landlord shall
cause the TI Architect to certify the date on which the Tenant Improvements
would have been Substantially Completed but for such Tenant Delay and such
certified date shall be the date of Delivery.

4. Changes. Any changes requested by Tenant to the Tenant Improvements after the
delivery and approval by Landlord of the Space Plan shall be requested and
instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord and the TI Architect, such approval
not to be unreasonably withheld, conditioned or delayed.

(a) Tenant’s Request For Changes. If Tenant shall request changes to the Tenant
Improvements (“Changes”), Tenant shall request such Changes by notifying
Landlord in writing in substantially the same form as the AIA standard change
order form (a “Change Request”), which Change Request shall detail the nature
and extent of any such Change. Such Change Request must be signed by Tenant’s
Representative. Landlord shall, before proceeding with any Change, use
commercially reasonable efforts to respond to Tenant as soon as is reasonably
possible with an estimate of: (i) the time it will take, and (ii) the
architectural and engineering fees and costs that will be incurred, to analyze
such Change Request (which costs shall be paid from the TI Fund to the extent
actually incurred, whether or not such change is implemented). Landlord shall
thereafter submit to Tenant in writing, within 5 business days of receipt of the
Change Request (or such longer period of time as is reasonably required
depending on the extent of the Change Request), an analysis of the additional
cost or savings involved, including, without limitation, architectural and
engineering costs and the period of time, if any, that the Change will extend
the date on which Landlord’s Work will be Substantially Complete. Any such delay
in the completion of Landlord’s Work caused by a Change, including any
suspension of Landlord’s Work while any such Change is being evaluated and/or
designed, shall be Tenant Delay.

(b) Implementation of Changes. If Tenant: (i) approves in writing the cost or
savings and the estimated extension in the time for completion of Landlord’s
Work, if any, and (ii) deposits with Landlord 50% of the Excess TI Costs
required in connection with such Change pursuant to Section 5(d) below, Landlord
shall cause the approved Change to be instituted. Notwithstanding any approval
or disapproval by Tenant of any estimate of the delay caused by such proposed
Change, the TI Architect’s determination of the amount of Tenant Delay in
connection with such Change shall be final and binding on Landlord and Tenant.

5. Costs.

(a) Budget For Tenant Improvements. Before the commencement of construction of
the Tenant Improvements, Landlord shall obtain a detailed breakdown by trade of
the costs incurred or that

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build    215 First/Sarepta - Page 5

 

will be incurred in connection with the design and construction of Landlord’s
Work (the “Budget”). The Budget shall be based upon the TI Construction Drawings
approved by Tenant and shall include a payment to Landlord of administrative
rent (“Administrative Rent”) equal to 2% of the TI Costs attributable to the
Tenant Improvements only (and not the Base Building Work), not to exceed $2.68
per rentable square foot of the Premises, for all out-of-pocket costs, expenses
and fees incurred by or on behalf of Landlord arising from, out of, or in
connection with monitoring the construction of the Tenant Improvements and
Changes, which sum shall be payable from the TI Fund (as defined in
Section 5(d)). If the Budget is greater than the TI Allowance, Tenant shall
deposit with Landlord the difference, in cash, prior to the commencement of
construction of the Tenant Improvements or Changes, for disbursement by Landlord
as described in Section 5(d).

(b) TI Allowance. Landlord shall provide to Tenant a tenant improvement
allowance (the “TI Allowance”) of $179.00 per rentable square foot of the
Premises, or $8,301,304.00 in the aggregate. The TI Allowance shall be disbursed
in accordance with this Work Letter. A portion of the TI Allowance, up to $45.00
per rentable square foot of the Premises, or $2,086,920 in the aggregate (“Base
Building Allowance”), shall be used only for TI Costs attributable to the Base
Building Work. The balance of the TI Allowance in the amount of $134.00 per
rentable square foot of the Premises, or $6,214,384 in the aggregate (“Premises
Allowance”) shall be used only for TI Costs attributable to the Tenant
Improvements. In no event shall less than $120 per rentable square foot of the
Premises Allowance be used for TI Costs attributable to the Tenant Improvements.
In addition to the TI Allowance, Landlord shall reimburse Tenant up to $0.10 per
usable square foot of the Premises for actual costs incurred by Tenant for the
preparation by Tenant’s consultants of a fit-plan and preliminary design work
for the Tenant Improvements.

Tenant shall have no right to the use or benefit (including any reduction to or
payment of Base Rent) of any portion of the TI Allowance not required for the
construction of (i) the Base Building Work, (ii) the Tenant Improvements
described in the TI Construction Drawings approved pursuant to Section 2(d) or
(iii) any Changes pursuant to Section 4. Notwithstanding the foregoing, if
following the completion and payment in full of the Tenant Improvements it is
determined that the TI Costs for the Tenant Improvements were less than the
Premises Allowance, initial Base Rent shall be reduced by applying a 7.5%
interest rate and amortizing the amount of the unused Premises Allowance over a
7 year period (for example, if $100,000 of the Premises Allowance remains unused
following the completion of the Landlord’s Work and the payment of all TI Costs,
the annual Base Rent for the first year of the Base Term would be reduced by
$0.40 per rentable square foot of the Premises from $48.00 per rentable square
foot of the Premises per annum to $47.60 per rentable square foot of the
Premises per annum).

(c) Costs Includable in TI Fund. The TI Fund shall be used solely for the
payment of design, permits and construction costs in connection with the
construction of Landlord’s Work, including, without limitation, the cost of
electrical power and other utilities used in connection with the construction of
the Tenant Improvements, the cost of preparing the Space Plan and the TI
Construction Drawings, all architectural and engineering fees and all costs set
forth in the Budget, including Landlord’s Administrative Rent, Landlord’s
out-of-pocket expenses, costs resulting from Tenant Delays and the cost of
Changes (collectively, “TI Costs”). Notwithstanding anything to the contrary
contained herein, the TI Fund shall not be used to purchase any furniture,
personal property or other non-Building system materials or equipment,
including, but not limited to, Tenant’s voice or data cabling, non-ducted
biological safety cabinets and other scientific equipment not incorporated into
the Tenant Improvements.

(d) Excess TI Costs. Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the Premises
Allowance. Landlord shall be responsible for the cost of the Base Building Work
in excess of the Base Building Allowance except to the extent that such excess
costs are the result of or in connection with Tenant Delays, Changes or Change
Requests. If at any time (i) the remaining TI Costs for the Base Building Work
under the Budget exceed the remaining unexpended Base Building Allowance as a
result of or in connection with Tenant Delays, Changes or Change Requests
(collectively, “Excess Base Building Costs”), and/or (ii) the remaining TI Costs
for the Tenant Improvements under the Budget exceed the remaining unexpended
Premises Allowance including without limitation, as a result of or in connection
with Tenant Delays, Changes or

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build    215 First/Sarepta - Page 6

 

Change Requests (collectively, “Excess Tenant Improvement Costs”), Tenant shall
deposit with Landlord, as a condition precedent to Landlord’s obligation to
complete Landlord’s Work, 25% of the then current Excess Base Building Costs
and/or Excess Tenant Improvement Costs (collectively, “Excess TI Costs”). Tenant
shall pay to Landlord the remaining balance of the Excess TI Costs on a pro rata
basis as such costs are incurred within 10 days after receipt of an invoice
therefor based on (x) with respect to Excess Tenant Improvement Costs, the
percentage that the remaining Premises Allowance bears to the Budget for the
Tenant Improvements (as the same may be amended from time to time), and/or
(y) with respect to Excess Base Building Costs, the percentage that the
remaining Base Building Allowance plus any TI Costs for the Base Building Work
for which Landlord is responsible bears to the Budget for the Base Building Work
(as the same may be amended from time to time). If any Excess TI Costs have not
been paid to Landlord upon the Substantial Completion of Landlord’s Work, Tenant
shall pay such Excess TI Costs to Landlord within 10 days after receipt of an
invoice therefor. If Tenant fails to deposit any Excess TI Costs with Landlord,
Landlord shall have all of the rights and remedies set forth in the Lease for
nonpayment of Rent (including, but not limited to, the right to interest at the
Default Rate and the right to assess a late charge). For purposes of any
litigation instituted with regard to such amounts, those amounts will be deemed
Rent under the Lease. The TI Allowance and Excess TI Costs are herein referred
to as the “TI Fund.” Funds deposited by Tenant shall be the first disbursed to
pay TI Costs. Notwithstanding anything to the contrary set forth in this
Section 5(d), Tenant shall be fully and solely liable for TI Costs and the cost
of Minor Variations in excess of the TI Allowance. If upon completion of the
Tenant Improvements and the payment of all sums due in connection therewith
there remains any undisbursed portion of the TI Fund, Tenant shall be entitled
to such undisbursed TI Fund solely to the extent of any Excess TI Costs deposit
Tenant has actually made with Landlord.

6. Tenant Access.

(a) Tenant’s Access Rights. Landlord hereby agrees to permit Tenant access, at
Tenant’s sole risk and expense, to the Premises (i) 30 days prior to the
Commencement Date to perform any work (“Tenant’s Work”) required by Tenant other
than Landlord’s Work (including the installation of the Roof Equipment),
provided that such Tenant’s Work is coordinated with the TI Architect and the
general contractor, and complies with the Lease and all other reasonable
restrictions and conditions Landlord may impose, and (ii) prior to the
completion of Landlord’s Work, to inspect and observe work in process; all such
access shall be during normal business hours or at such other times as are
reasonably designated by Landlord. Notwithstanding the foregoing, Tenant shall
have no right to enter onto the Premises unless and until Tenant shall deliver
to Landlord evidence reasonably satisfactory to Landlord demonstrating that any
insurance reasonably required by Landlord in connection with such
pre-commencement access (including, but not limited to, any insurance that
Landlord may require pursuant to the Lease) is in full force and effect. Any
entry by Tenant shall comply with all established safety practices of Landlord’s
contractor and Landlord until completion of Landlord’s Work and acceptance
thereof by Tenant.

(b) No Interference. Neither Tenant nor any Tenant Party (as defined in the
Lease) shall unreasonably interfere with the performance of Landlord’s Work, nor
with any inspections or issuance of final approvals by applicable Governmental
Authorities, and upon any such interference, Landlord shall have the right to
exclude Tenant and any Tenant Party from the Premises until Substantial
Completion of Landlord’s Work.

(c) No Acceptance of Premises. The fact that Tenant may, with Landlord’s
consent, enter into the Premises prior to the date Landlord’s Work is
Substantially Complete for the purpose of performing Tenant’s Work shall not be
deemed an acceptance by Tenant of possession of the Premises, but in such event
Tenant shall defend with counsel reasonably acceptable by Landlord, indemnify
and hold Landlord harmless from and against any loss of or damage to Tenant’s
property, completed work, fixtures, equipment, materials or merchandise, and
from liability for death of, or injury to, any person, caused by the act or
omission of Tenant or any Tenant Party.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build    215 First/Sarepta - Page 7

 

7. Miscellaneous.

(a) Consents. Whenever consent or approval of either party is required under
this Work Letter, that party shall not unreasonably withhold, condition or delay
such consent or approval, unless expressly set forth herein to the contrary.

(b) Modification. No modification, waiver or amendment of this Work Letter or of
any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build    215 First/Sarepta - Page 8

 

Schedule 1

Space Plan

 

LOGO [g551926ex101_pg53.jpg]

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build    215 First/Sarepta - Page 9

 

Schedule 2

Landlord/Tenant Allocation Matrix

 

DESCRIPTION

   ALLOCATION    Landlord    Tenant

TURNOVER CONDITION

     

Floor 1 & 2 – Clean conditioned shell

     

Floor 4 – As is

     

SITEWORK

     

Perimeter sidewalks, street curbs, miscellaneous site furnishings, landscaping
and parking

   X   

Telephone service to main demarcation room from local exchange carrier

   X   

Domestic sanitary sewer connection to street

   X   

Lab waste sewer connection to common pH neutralization system

   X   

Roof storm drainage

   X   

NStar primary and secondary electrical service

   X   

NStar gas service

   X   

Domestic water service to Building

   X   

Fire protection water service to Building

   X   

STRUCTURE

     

Timber structure

   X   

Structural enhancements for specific Tenant load requirements

   X   

Floor to floor heights of approximately 14’-0”

   X   

Structural framing dunnage above roof for Base Building equipment

   X   

Structural framing dunnage above roof for Tenant equipment subject to Landlord
review and approval.

      X

Framed openings for Base Building utility risers

   X   

Framed openings for Tenant utility risers in addition to Base Building subject
to Landlord review and approval.

      X

Miscellaneous metals items and/or concrete pads for Base Building equipment

   X   

Miscellaneous metals items and/or concrete pads for Tenant equipment

      X

ROOFING

     

When necessary single ply EPDM roofing system with rigid insulation

   X   

Roofing penetrations for Base Building equipment/systems

   X   

Roofing penetrations for Tenant equipment/systems

      X

Walkway pads to Base Building equipment

   X   

Walkway pads to Tenant equipment

      X

Roofing alterations due to Tenant changes

      X

EXTERIOR

     

Building exterior consisting of masonry and punched windows

   X   

Main Building entrances

   X   

Loading dock overhead door

   X   

Cambridge Noise Ordinance Compliance for Base Building rooftop equipment

   X   

Cambridge Noise Ordinance Compliance for Tenant rooftop equipment

      X

COMMON AREAS

     

Accessible main entrance

   X   

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build    215 First/Sarepta - Page 10

 

DESCRIPTION

   ALLOCATION    Landlord    Tenant

First floor finished lobby

   X   

Upper level elevator lobbies on floors with multiple Tenants

   X   

Core area toilet rooms

   X   

Janitor’s closets in core areas

   X   

Electrical closets in core areas

   X   

IDF connected to secondary demarcation room

      X

Primary demarcation room

   X   

Loading area dock

   X   

Doors, frames, and hardware at common areas

   X   

ELEVATORS

     

One traction passenger elevator with 6,000 lb. capacity

   X   

One traction freight elevator with 4,500 lb. capacity

   X   

WINDOW TREATMENT

     

Furnish and install Building standard blinds for all windows

      X

TENANT AREAS

     

Finishes at inside face of exterior walls

      X

Finishes at inside face at Tenant side of core partitions

      X

Toilet rooms within Tenant Premises on first and second floor

   X   

Electrical closets within Tenant Premises

      X

Tel/data rooms for interconnection with Tenant tel/data

      X

Tenant kitchen areas

      X

Modifications to core areas to accommodate Tenant requirements

      X

Partitions, ceilings, flooring, painting, finishes, doors, frames, hardware,
millwork, casework, and buildout.

      X

Fixed or movable casework.

      X

Laboratory Equipment including but not limited to biosafety cabinets,
autoclaves, glasswashers. In addition to Base Building equipment

      X

Chemical Fume Hoods, bench fume hood

      X

Finishes at corridors on floors with multiple Tenants within redeveloped space

   X   

Shaft enclosures for Base Building systems’ risers

   X   

Shaft enclosures for Tenant risers

      X

FIRE PROTECTION

     

Fire service entrance including fire department connection, alarm valve, and
flow protection

   X   

Core area distribution piping and sprinkler heads

   X   

Stair distribution piping and sprinkler heads

   X   

Primary distribution and sprinkler heads adequate to support ordinary hazard
(with upturned heads)

   X   

All run outs, drop heads, and related equipment within Tenant premises

      X

Modification of sprinkler piping and head locations to suit Tenant layout and
hazard index

      X

Specialized extinguishing systems

      X

Preaction dry-pipe systems (if required)

      X

Where required Fire extinguisher cabinets at core areas

   X   

Fire extinguisher cabinets in Tenant Premises

      X

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build    215 First/Sarepta - Page 11

 

DESCRIPTION

   ALLOCATION    Landlord    Tenant

PLUMBING

     

Domestic water service with backflow prevention and Base Building risers

   X   

Domestic water distribution within Tenant Premises

   X   

Restroom plumbing fixtures compliant with accessibility requirements

   X   

Tenant restroom plumbing fixtures compliant with accessibility requirements (in
addition to those provided by the Base Building)

      X

Wall hydrants in core areas (where required by code)

   X   

Tenant metering and sub-metering at Tenant connection

      X

Storm drainage system

   X   

Sanitary waste and vent service

   X   

pH neutralization system (common)

   X   

Lab waste and vent pipe risers

      X

Lab waste and vent pipe distribution serving Tenant Premises

      X

Hot water generation for restrooms

   X   

Non-potable Hot water generation for Tenant use

   X   

Compressed air system and pipe distribution in Tenant Premises for specific
points of use

      X

Lab vacuum system pipe distribution in Tenant Premises for specific points of
use

      X

Tepid water generator

   X   

Tepid water pipe distribution in Tenant Premises

      X

DI water system and pipe distribution in Tenant Premises for specific points of
use

      X

Manifolds, piping, and other requirements including cylinders, not specifically
mentioned above

      X

NATURAL GAS

     

Natural gas service to Building

   X   

Natural gas service to Base Building boilers

   X   

Natural gas service to standby generator

   X   

Natural gas service, pressure regulator and meter for Tenant equipment

      X

Natural gas piping from Tenant meter to Tenant Premises or Tenant equipment
area.

      X

Natural gas pipe distribution within Tenant Premises

      X

Natural gas pressure regulator vent pipe riser from valve location through roof

      X

HEATING, VENTILATION, AIR CONDITIONING

     

Central air cooled chillers

   X   

Chilled water pipe risers

   X   

Chilled water pipe distribution within Tenant Premises

      X

Central gas fired boiler plant

   X   

Hot water pipe risers

   X   

Hot water pipe distribution within Tenant Premises

      X

Fan coil units within Tenant Premises

      X

Reheat coils within Tenant Premises

      X

Fan coil units within core areas

   X   

Reheat coils within core areas

   X   

Specialty/Redundant systems for ACF

      X

Building Management System (BMS) for core area and Landlord infrastructure

   X   

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build    215 First/Sarepta - Page 12

 

DESCRIPTION

   ALLOCATION    Landlord    Tenant

BMS (compatible with Landlord’s system) within Tenant Premises and Tenant
infrastructure

      X

Once-through supply air handling units with 30% prefilters, 85% final filters,
chilled water coils, and hot water coils. Units are sized for approximately 1
cfm per usable square foot.

   X   

Vertical supply air duct distribution

   X   

Supply air duct distribution, VAV terminals, equipment connections, insulation,
air terminals, dampers, hangers, etc. within Tenant Premises.

      X

Supply air duct distribution, VAV terminals, equipment connections, insulation,
air terminals, dampers, hangers, etc. within core areas.

   X   

Roof mounted laboratory exhaust fans

   X   

Vertical exhaust air duct risers

   X   

Exhaust air duct distribution, exhaust air valves, equipment connections,
insulation, air terminals, dampers, hangers, etc. within Tenant Premises.

      X

Exhaust air duct distribution, exhaust air valves, equipment connections,
insulation, air terminals, dampers, hangers, etc. within core areas

   X   

Restroom exhaust for core area restrooms

   X   

Restroom exhaust for restrooms within Tenant Premises

   X   

Electric room ventilation system for Base Building electrical closets

   X   

Electric room ventilation system for electrical closets within Tenant premises

      X

Sound attenuation for Base Building infrastructure to comply with Cambridge
Noise Ordinance

   X   

Sound attenuation for Tenant equipment to comply with Cambridge Noise Ordinance

      X

Additional/ dedicated cooling for Tenant requirements.

      X

ELECTRICAL

     

Electrical utility service to switchgear

   X   

Allocation of power for Tenant use (w/sf):

 

•      Office lighting – 1.5

 

•      Office power – 4

 

•      Office HVAC – 2

 

•      Lab lighting – 1.5

 

•      Lab power – 12

 

•      Lab HVAC – 2

   X   

Natural gas generator sized for approximately 4w/sf

   X   

Sound attenuation for generator to comply with Cambridge Noise Ordinance

   X   

Automatic transfer switch for Tenant load – maximum Tenant use is 4 watts per
square foot of lab space

      X

Standby power distribution within Tenant Premises

      X

Lighting and power distribution for core areas

   X   

Lighting and power distribution for Tenant Premises

      X

Meter for Tenant bus tie in

      X

Common area life safety emergency lighting/signage

   X   

Tenant Premises life safety emergency lighting/signage

      X

Tenant panels, transformers, etc. in addition to Base Building

      X

FIRE ALARM

     

Base Building fire alarm system with devices in core areas

   X   

Fire alarm sub panels and devices for Tenant Premises with integration into Base
Building system

      X

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build    215 First/Sarepta - Page 13

 

DESCRIPTION

   ALLOCATION    Landlord    Tenant

Alteration to fire alarm system to facilitate Tenant program

      X

TELEPHONE/DATA

     

Underground local exchange carrier service to primary demarcation room in
basement

   X   

Tenant tel/data rooms

      X

Tel/Data cabling from demarcation room to intermediate Tenant Premises

      X

Fiber optic service for Tenant use

      X

Tel/data infrastructure including but not limited to servers, computers, phone
systems, switches, routers, MUX panels, equipment racks, ladder racks, etc.

      X

Provisioning of circuits and service from service providers

      X

Audio visual systems and support

      X

SECURITY

     

Card access at Building entries

   X   

Card access into or within Tenant Premises on separate Tenant installed and
managed system

      X

Video camera coverage of Tenant Premises on separate Tenant installed and
managed system

      X

Manned security station in lobby

   X   

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

215 First/Sarepta - Page 1

 

EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this      day of
                    ,             , between ARE-MA REGION NO. 38, LLC, a
Delaware limited liability company (“Landlord”), and SAREPTA THERAPEUTICS, INC.,
a Delaware corporation (“Tenant”), and is attached to and made a part of the
Lease dated                     ,              (the “Lease”), by and between
Landlord and Tenant. Any initially capitalized terms used but not defined herein
shall have the meanings given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is
                    ,              and the termination date of the Base Term of
the Lease shall be midnight on                     ,             . In case of a
conflict between the terms of the Lease and the terms of this Acknowledgment of
Commencement Date, this Acknowledgment of Commencement Date shall control for
all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

 

TENANT:

SAREPTA THERAPEUTICS, INC.,

a Delaware corporation

By:  

 

Its:  

 

LANDLORD:

ARE-MA REGION NO. 38, LLC,

a Delaware limited liability company

By:   Alexandria Real Estate Equities, L.P.,   a Delaware limited partnership,  
managing member   By:   ARE-QRS Corp.,     a Maryland corporation, general
partner    

By:

 

 

    Its:  

 

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Rules and Regulations    215 First/Sarepta - Page 1

 

EXHIBIT E TO LEASE

Rules and Regulations

1. The sidewalk, entries, and driveways of the Project shall not be obstructed
by Tenant, or any Tenant Party, or used by them for any purpose other than
ingress and egress to and from the Premises.

2. Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.

3. Except for animals assisting the disabled, no animals shall be allowed in the
offices, halls, or corridors in the Project.

4. Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

5. If Tenant desires telegraphic, telephonic or other electric connections in
the Premises, Landlord or its agent will direct the electrician as to where and
how the wires may be introduced; and, without such direction, no boring or
cutting of wires will be permitted. Any such installation or connection shall be
made at Tenant’s expense.

6. Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease. The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited. Explosives or other articles deemed
extra hazardous shall not be brought into the Project.

7. Parking any type of recreational vehicles is specifically prohibited on or
about the Project. Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time. In the
event that a vehicle is disabled, it shall be removed within 48 hours. There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle. All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings. All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

8. Tenant shall maintain the Premises free from rodents, insects and other
pests.

9. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.

10. Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.

11. Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

12. Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

Rules and Regulations    215 First/Sarepta - Page 2

 

13. All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

14. No auction, public or private, will be permitted on the Premises or the
Project.

15. No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

16. The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease. No gaming devices shall be operated in the Premises.

17. Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Project and the Premises and the needs
of other tenants, and shall not use more than such safe capacity. Landlord’s
consent to the installation of electric equipment shall not relieve Tenant from
the obligation not to use more electricity than such safe capacity.

18. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

19. Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

215 First/Sarepta - Page 1

 

EXHIBIT F TO LEASE

TENANT’S PERSONAL PROPERTY

None.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

215 First/Sarepta - Page 1

 

EXHIBIT G TO LEASE

LICENSE FOR SHARED AREA

THIS LICENSE AGREEMENT (this “Agreement”), dated as of                     ,
2013, is made and entered into by and between ARE-MA REGION NO. 38, LLC, a
Delaware limited liability company (“Licensor”), and SAREPTA THERAPEUTICS, INC.,
a Delaware corporation (“Licensee”), with reference to the following Recitals:

RECITALS

A. Licensor is the owner of that certain property commonly known as 215 First
Street, Cambridge, Massachusetts (the “Property”).

B. Concurrently herewith, Licensee and Licensor are entering into that certain
Lease Agreement (the “Lease”) for certain space located at the Property and more
particularly described therein (the “Premises”). All initially capitalized terms
used herein but not otherwise defined shall have the respective meanings
ascribed thereto in the Lease.

C. Licensee desires to have, and Licensor desires to grant to Licensee, certain
rights to access and use a certain area of the Property described as the “Shared
Conference Facility” on Exhibit 1 attached hereto, all in accordance with the
terms and provisions set forth below.

AGREEMENT

For and in consideration of the covenants and premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

1. License; Scheduling and Fees for Shared Conference Facility.

(a) License. Licensor hereby grants Licensee, and Licensee hereby accepts, a
non-exclusive license to use the Shared Conference Facility subject to the terms
and provisions of this Agreement.

(b) Scheduling and Fees for Shared Conference Facility. Use by Licensee of the
Shared Conference Facility shall be in common with others entitled to use the
Shared Conference Facility in accordance with scheduling procedures reasonably
determined by Licensor. Licensor shall use commercially reasonable efforts to
schedule users on a first-come, first-served basis, but Licensor reserves the
right to exercise its discretion in the event of conflicting scheduling requests
among users. The first two occasions in a calendar month that Licensee uses the
Shared Conference Facility shall be at no charge for such use, and thereafter
Licensee shall pay the hourly charges established by Licensor from time to time
for use of the Shared Conference Facility. The current hourly charge for the use
of the Shared Conference Facility as of the date of this Lease is $200 per hour
and is subject to change as determined by Licensor from time to time. Payment of
such hourly charges shall be made within 10 days of invoice therefor, and
Licensor reserves the right to require an advance deposit from time to time.

2. Use. Licensee shall exercise its limited rights hereunder in compliance with
all laws, orders, judgments, ordinances, regulations, codes, directives,
permits, licenses, covenants and restrictions now or hereafter applicable to the
Property or Shared Conference Facility and the use and occupancy thereof,
including the rules and regulations attached as Exhibit 2 hereto, as the same
may be revised by Licensor from time to time.

3. Term. The term of this Agreement shall commence on the Commencement Date set
forth in the Lease (the “Commencement Date”) and continue until the earlier to
occur of (a) the last day on which

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

215 First/Sarepta - Page 2

 

Licensee is entitled to occupy the Premises pursuant to the terms of the Lease,
(b) the date this Agreement is sooner terminated pursuant to its terms, and
(c) the date the Lease is sooner terminated pursuant to its terms. The period
between the Commencement Date and the date of termination of this Agreement
shall be the “Term.”

4. Relocation and Modification of Shared Conference Facility. Licensor shall
have the right at any time to reconfigure, relocate or modify the Shared
Conference Facility from time to time and to revise or expand any of the
services (if any) provided therein; provided, however, that such
reconfiguration, relocation or modification of the respective facility or any
revision or expansion of services shall not materially adversely affect Tenant’s
use of such facility or service as permitted pursuant to this Agreement.

5. Interference. Licensee shall use the Shared Conference Facility in a manner
that will not interfere with the rights of any tenants, other licensees or
Licensor’s service providers. Licensor assumes no responsibility for enforcing
Licensee’s rights or for protecting the Shared Conference Facility from
interference or use from any person, including, without limitation, tenants or
other licensees of the Property.

6. Default by Licensee.

(a) It is mutually agreed that Licensee shall be in default hereunder
(“Default”),

(i) if Licensee fails to comply with any of the terms or provisions of this
Agreement, and fails to cure such default within 30 days after the date of
delivery of written notice of default from Licensor, provided that if the nature
of such default is such that it cannot be cured by the payment of money and
reasonably requires more than 30 days to cure, then Licensee shall not be deemed
to be in Default under this License if Licensee commences such cure within 30
days of the aforesaid notice from Licensor and thereafter diligently prosecutes
such cure to completion within 90 days of the aforesaid notice from Licensor; or

(ii) with respect to the Shared Conference Facility, if Licensee fails to pay
any fees or charges for use of the Shared Conference Facility or other amounts
required hereunder when due pursuant to this Agreement; provided, however, that
Licensor will give Licensee notice and an opportunity to cure any failure to pay
such fees or charges within 3 business days of any such notice not more than
once in any 12 month period and Licensee agrees that such notice shall be in
lieu of and not in addition to, or shall be deemed to be, any notice required by
law or

(iii) during the occurrence and continuation of any Default (as defined in the
Lease) under the Lease.

(b) In the event of any Default by Licensee hereunder, Licensor shall be
entitled to all rights and remedies provided for Landlord under the Lease, and
all other rights and remedies provided at law or in equity, including without
limitation, termination of this Agreement and the license granted hereunder.

7. Indemnification and Limitation of Liability.

(a) Licensor’s sole obligation for providing standby generators or any other
standby power equipment, other equipment, systems, furnishings or personal
property to the Shared Conference Facility, whether or not affixed to the
Building (collectively, “Equipment”) shall be (i) to provide such Equipment as
is determined by Licensor in its sole and absolute discretion, and (ii) to
contract with a third party (determined by Licensor to be qualified) to maintain
the Equipment that is deemed by Licensor (in its reasonable professional
discretion) to need periodic maintenance per the manufacturer’s standard
maintenance guidelines. Licensor shall have no obligation to provide Licensee
with operational Equipment, back-up Equipment or back-up utilities or to
supervise, oversee or confirm that the third party maintaining the Equipment is
maintaining the Equipment as per the manufacturer’s standard guidelines or

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

215 First/Sarepta - Page 3

 

otherwise. During any period of replacement, repair or maintenance of the
Equipment when such Equipment is not operational, including any delays thereto
due to the inability to obtain parts or replacements, Licensor shall have no
obligation to provide Licensee with alternative or back-up Equipment or
alternative sources of utilities. Licensee expressly acknowledges and agrees
that Licensor does not guaranty that the Equipment will be operational at all
times, will function or perform adequately, or that emergency power will be
available to the Premises when needed, and Licensor shall not be liable for any
damages resulting from the failure of such Equipment. Licensee hereby releases
Licensor from and against any and all claims arising directly or indirectly out
of or relating to the Equipment, or the existence, use of failure thereof,
unless caused solely by the willful misconduct or gross negligence of Licensor.
The terms and provisions of this Section 7(a) shall survive the expiration or
earlier termination of this Agreement.

(b) NOTWITHSTANDING ANYTHING SET FORTH HEREIN OR IN ANY OTHER AGREEMENT BETWEEN
LICENSOR AND LICENSEE TO THE CONTRARY: (i) LICENSOR SHALL NOT BE LIABLE TO
LICENSEE OR ANY OTHER PERSON FOR (AND LICENSEE AND EACH SUCH OTHER PERSON ASSUME
ALL RISK OF) LOSS, DAMAGE OR INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO PERSONAL
PROPERTY OF EVERY KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION, TRADE
FIXTURES, EQUIPMENT, INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS,
LABORATORY ANIMALS, PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS,
ACCOUNTING AND OTHER RECORDS OF EVERY KIND AND DESCRIPTION AND ANY AND ALL
INCOME DERIVED OR DERIVABLE THEREFROM; and (ii) THERE SHALL BE NO PERSONAL
RECOURSE TO LICENSOR FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES,
SHARED CONFERENCE FACILITY OR PROPERTY OR ARISING IN ANY WAY UNDER THIS LICENSE
AGREEMENT OR ANY OTHER AGREEMENT BETWEEN LICENSOR AND LICENSEE WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LICENSOR HEREUNDER SHALL BE
STRICTLY LIMITED SOLELY TO LICENSOR’S INTEREST IN THE PROPERTY OR ANY PROCEEDS
FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT
OF LICENSOR’S INTEREST IN THE PROPERTY OR IN CONNECTION WITH ANY SUCH LOSS; AND
(iii) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST LICENSOR OR
ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS IN CONNECTION
WITH THIS LICENSE AGREEMENT NOR SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY
OR ASSETS OF LICENSOR OR ANY OF LICENSOR’S OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR CONTRACTORS.

(c) Licensee acknowledges and agrees that there are no warranties of any kind,
whether express or implied, made by Licensor or otherwise with respect to the
Shared Conference Facility or any services (if any) provided in the Shared
Conference Facility, and Licensee disclaims any and all such warranties.

(d) Licensor shall not be in default hereunder unless Licensor fails to perform
any of its obligations hereunder within thirty (30) days after written notice
from Licensee specifying such failure, with such extension of time by reason of
Force Majeure as may be reasonably necessary; provided, however, that if the
nature of Licensor’s obligation arises from an emergency condition and Licensee
provides notice to Licensor (which may be telephonic if followed by written
notice on the same day describing the emergency condition in reasonable detail,
including without limitation the emergency nature of the condition and
specifying in all capital letters and boldface type that the condition is an
emergency and response is required by Licensor pursuant to this Agreement), then
Licensor shall respond within a reasonable period after receipt of such notice
of the emergency condition. Licensee’s sole remedy for any breach or default by
Licensor hereunder shall be to terminate this Agreement and Licensee hereby, to
the maximum extent possible, knowingly waives the provisions of any law or
regulation, now or hereafter in effect which provides additional or other
remedies to Licensee as a result of any breach by Licensor hereunder or under
any such law or regulation.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

215 First/Sarepta - Page 4

 

8. Miscellaneous.

(a) This Agreement, together with the Lease, constitutes the entire agreement
and understanding between the parties, and supersedes all offers, negotiations
and other agreements concerning the subject matter contained herein. Any
amendments to this Agreement must be in writing and executed by both parties.

(b) If any clause or provision of this Agreement is illegal, invalid or
unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Agreement shall not
be affected thereby.

(c) This Agreement shall be binding on and inure to the benefit of the
successors and permitted assigns of the respective parties.

(d) All notices or other communications between the parties shall be in writing
and shall be deemed duly given upon delivery or refusal to accept delivery by
the addressee thereof if delivered in person, or upon actual receipt if
delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth in the Lease (as the same may be revised
from time to time in accordance with the terms of the Lease).

(e) The license granted hereunder is appurtenant to Licensee’s leasehold
interest in the Premises and may not be assigned or otherwise pledged or
transferred, directly or indirectly, except in connection with any assignment of
the Lease or sublease of the Premises to which Landlord consents or is otherwise
permitted under the Lease. In the event of a permitted assignment of the Lease,
this Agreement shall automatically be assigned thereby, and thereupon the
assigning Licensee shall have no further rights to use or access Shared
Conference Facility. No assignment or other transfer of the Lease or of this
License shall release Licensee of its obligations hereunder.

(f) This Agreement shall be construed, interpreted, governed and enforced
pursuant to the laws of the state in which the Property is located.

(g) This Agreement may be executed in multiple counterparts but all counterparts
taken together shall constitute a single document.

(h) Time is of the essence of each and every provision of this Agreement.

(i) The parties to this Agreement hereby acknowledge that each such party and
its counsel have participated in the negotiation and preparation of this
Agreement, and this Agreement shall be construed and interpreted without regard
to any presumption or other rule requiring construction against the party
causing the Agreement to be drafted.

(j) Licensee acknowledges that its use of the Shared Conference Facility are
non-exclusive and will be subject to the use of other tenants and licensees of
the Property. Licensee acknowledges that it will be important for all such users
to cooperate with each other to maintain the confidentiality of each party’s
documents and operations as well as information a party may hold under
confidential arrangements with third parties. Licensee shall maintain and treat
as confidential and secret all information and materials which may intentionally
or unintentionally be disclosed to it in connection with such shared occupancy
(the “Confidential Information”). Licensee shall not disclose Confidential
Information to any third party and will take appropriate action by instruction,
agreement or otherwise with its employees, agents, affiliates, associates,
representatives, contractors and invitees to ensure that security of the
Confidential Information is maintained. Notwithstanding the foregoing, Licensee
may disclose Confidential Information to the extent that (a) disclosure is
compelled by judicial or administrative process or other requirements of law, or
(b) Licensee can show that such Confidential Information (i) was publicly
available prior to the date of this Agreement or thereafter became publicly
available without violation of this Agreement by Licensee or its employees,
agents, affiliates, associates, representatives,

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

215 First/Sarepta - Page 5

 

contractors or invitees, or (ii) became available to Licensee by means other
than its use of or access to the Shared Conference Facility. The provisions of
this Section 8(j) shall survive the expiration or earlier termination of this
Agreement.

[Signatures On Next Page]

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

215 First/Sarepta - Page 6

 

IN WITNESS WHEREOF, Licensor and Licensee have caused this Agreement to be
executed by their duly authorized representatives as of the date first above
written.

 

LICENSEE:

SAREPTA THERAPEUTICS, INC.,

a Delaware corporation

By:  

 

Its:  

 

LICENSOR: ARE-MA REGION NO. 38, LLC, a Delaware limited liability company By:  
Alexandria Real Estate Equities, L.P.,   a Delaware limited partnership, member
  By:   ARE-QRS Corp., a Maryland     corporation, general partner    

By:

 

 

    Its:  

 

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

215 First/Sarepta - Page 7

 

EXHIBIT 1 TO LICENSE AGREEMENT

DESCRIPTION OR PLAN OF SHARED CONFERENCE FACILITY

 

LOGO [g551926ex101_pg69.jpg]

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

215 First/Sarepta - Page 8

 

EXHIBIT 2 TO LICENSE AGREEMENT

RULES AND REGULATIONS

Rules and regulations (if any) will be established and implemented by Licensor
during the Term.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

215 First/Sarepta - Page 1

 

EXHIBIT H TO LEASE

ASBESTOS DISCLOSURE

This notification provides certain information about asbestos within or about
the Premises at 215 First Street, Cambridge, MA (“Building”).

Historically, asbestos was commonly used in building products used in the
construction of buildings across the country. Asbestos-containing building
products were used because they are fire-resistant and provide good noise and
temperature insulation. Because of their prevalence, asbestos-containing
materials, or ACMs, are still sometimes found in buildings today.

No ACMs were identified in an asbestos survey of the building conducted in 2007.
However, to avoid damage, several materials were not sampled and are presumed
asbestos-containing materials or PACMs as listed in the following table:

 

Material Description

  

Material Location

Ceramic tile adhesive and grout

   Throughout restrooms; ground floor hallways; first floor lobby and hallways

Built-up roofing beneath rubber

  

Throughout roof

Flashing cement

  

Roof

Flex connectors on HVAC units

  

Roof

The PACMs described above were observed to be in good condition and may be
managed in place. Because ACMs may be present within or about the Building, we
have hired an independent environmental consulting firm to prepare an operations
and maintenance program (“O&M Program”). The O&M Program is designed to minimize
the potential of any harmful asbestos exposure to any person within or about the
Building. The O&M Program includes a description of work methods to be taken in
order to maintain any ACMs or PACMs within or about the Building in good
condition and to prevent any significant disturbance of such ACMs or PACMs.
Appropriate personnel receive regular periodic training on how to properly
administer the O&M Program.

The O&M Program describes the risks associated with asbestos exposure and how to
prevent such exposure through appropriate work practices. ACMs and PACMs
generally are not thought to be a threat to human health unless asbestos fibers
are released into the air and inhaled. This does not typically occur unless
(1) the ACMs are in a deteriorating condition, or (2) the ACMs have been
significantly disturbed (such as through abrasive cleaning, or maintenance or
renovation activities). If inhaled, asbestos fibers can accumulate in the lungs
and, as exposure increases, the risk of disease (such as asbestosis or cancer)
increases. However, measures to minimize exposure, and consequently minimize the
accumulation of asbestos fibers, reduce the risks of adverse health effects.

The O&M Program describes a number of activities that should be avoided in order
to prevent a release of asbestos fibers. In particular, you should be aware that
some of the activities which may present a health risk include moving, drilling,
boring, or otherwise disturbing ACMs. Consequently, such activities should not
be attempted by any person not qualified to handle ACMs.

The O&M Program is available for review during regular business hours at
Landlord’s office located at 700 Technology Square, Suite 302, Cambridge, MA
02139.

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

215 First/Sarepta - Page 1

 

EXHIBIT I-1 TO LEASE

FOURTH FLOOR ROFR SPACE

LOGO [g551926ex101_pg72.jpg]

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

215 First/Sarepta - Page 1

 

EXHIBIT I-2 TO LEASE

THIRD FLOOR ROFR SPACE

LOGO [g551926ex101_pg73.jpg]

 

LOGO [g551926bottom.jpg]



--------------------------------------------------------------------------------

215 First/Sarepta - Page 1

 

EXHIBIT J TO LEASE

CONTROL AREA ALLOCATIONS

 

LOGO [g551926ex101_pg74.jpg]

 

LOGO [g551926bottom.jpg]